 

Exhibit 10.1

Execution Version

 



 

 

CREDIT AGREEMENT

 

Dated as of June 30, 2020

 

among

 

MORNINGSTAR, INC.,
as the Borrower,

 

CERTAIN SUBSIDIARIES OF THE BORROWER PARTY HERETO,
as the Guarantors

 

and

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

and

 

THE LENDERS PARTY HERETO

 

BANK OF AMERICA, N.A. and
JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 



 

 





 

 

TABLE OF CONTENTS

 

Page

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS  1  1.01   Defined Terms  1  1.02  
Other Interpretive Provisions  22  1.03   Accounting Terms  23  1.04   Rounding 
24  1.05   Times of Day; Rates  24           ARTICLE II COMMITMENTS AND CREDIT
EXTENSIONS  24  2.01   Loans  24  2.02   Borrowings, Conversions and
Continuations of Loans  25  2.03   [Reserved]  26  2.04   [Reserved]  26  2.05  
Prepayments  26  2.06   Termination or Reduction of Commitments  27  2.07  
Repayment of Loans  27  2.08   Interest and Default Rate  27  2.09   Fees  28
 2.10   Computation of Interest and Fees  28  2.11   Evidence of Debt  29
 2.12   Payments Generally; Administrative Agent Clawback  29  2.13   Sharing of
Payments by Lenders  31  2.14   [Reserved]  32  2.15   Defaulting Lenders  32
          ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY  33  3.01   Taxes 
33  3.02   Illegality  37  3.03   Inability to Determine Rates  37  3.04  
Increased Costs; Reserves on Eurodollar Rate Loans  39  3.05   Compensation for
Losses  41  3.06   Mitigation Obligations; Replacement of Lenders  41  3.07  
Survival.  41           ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS  42
 4.01   Conditions of Initial Credit Extension  42  4.02   Conditions to all
Credit Extensions  43           ARTICLE V REPRESENTATIONS AND WARRANTIES  44
 5.01   Existence, Qualification and Power  44  5.02   Authorization; No
Contravention  44  5.03   Governmental Authorization; Other Consents  44  5.04  
Binding Effect  44  5.05   Financial Statements; No Material Adverse Effect  45
 5.06   Litigation  45  5.07   No Default  45  5.08   Ownership of Property  45
 5.09   Environmental Compliance  46

 



-i-



 

 

 5.10   Taxes  46  5.11   ERISA Compliance  46  5.12   Margin Regulations;
Investment Company Act  47  5.13   Disclosure  47  5.14   Sanctions Concerns and
Anti-Corruption Laws  47  5.15   Responsible Officers  48           ARTICLE VI
AFFIRMATIVE COVENANTS  48  6.01   Financial Statements  48  6.02   Certificates;
Other Information  49  6.03   Notices  50  6.04   Payment of Obligations  50
 6.05   Preservation of Existence, Etc  50  6.06   Maintenance of Properties  51
 6.07   Maintenance of Insurance  51  6.08   Compliance with Laws  51  6.09  
Books and Records  51  6.10   Inspection Rights  51  6.11   Use of Proceeds  52
 6.12   Compliance with Environmental Laws  52  6.13   Covenant to Guarantee
Obligations  52  6.14   Anti-Corruption Laws  52           ARTICLE VII NEGATIVE
COVENANTS  52  7.01   Liens  52  7.02   Indebtedness  54  7.03   Investments  55
 7.04   Fundamental Changes  56  7.05   Dispositions  57  7.06   Restricted
Payments  57  7.07   Change in Nature of Business  58  7.08   Transactions with
Affiliates  58  7.09   Burdensome Agreements  58  7.10   Use of Proceeds  59
 7.11   Sanctions  59  7.12   Anti-Corruption Laws  59  7.13   Financial
Covenants  59           ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES  60  8.01  
Events of Default  60  8.02   Remedies upon Event of Default  62  8.03  
Application of Funds  62           ARTICLE IX ADMINISTRATIVE AGENT  63  9.01  
Appointment and Authority  63  9.02   Rights as a Lender  63  9.03   Exculpatory
Provisions  63  9.04   Reliance by Administrative Agent  64  9.05   Delegation
of Duties  65  9.06   Resignation of Administrative Agent  65  9.07  
Non-Reliance on Administrative Agent and Other Lenders  66

 



-ii-



 

 

 9.08   No Other Duties, Etc  66  9.09   Administrative Agent May File Proofs of
Claim; Credit Bidding  66  9.10   Guaranty Matters  67  9.11   Certain ERISA
Matters  67           ARTICLE X CONTINUING GUARANTY  68  10.01   Guaranty  68
 10.02   Rights of Lender  68  10.03   Certain Waivers  69  10.04   Obligations
Independent  69  10.05   Subrogation  69  10.06   Termination; Reinstatement  69
 10.07   Stay of Acceleration  70  10.08   Condition of Borrower  70  10.09  
Appointment of Borrower  70  10.10   Right of Contribution  70          
ARTICLE XI MISCELLANEOUS  71  11.01   Amendments, Etc  71  11.02   Notices;
Effectiveness; Electronic Communications  72  11.03   No Waiver; Cumulative
Remedies; Enforcement  74  11.04   Expenses; Indemnity; Damage Waiver  75
 11.05   Payments Set Aside  76  11.06   Successors and Assigns  77  11.07  
Treatment of Certain Information; Confidentiality  81  11.08   Right of Setoff 
82  11.09   Interest Rate Limitation  82  11.10   Counterparts; Integration;
Effectiveness  82  11.11   Survival of Representations and Warranties  83
 11.12   Severability  83  11.13   Replacement of Lender  83  11.14   Governing
Law; Jurisdiction; Etc  84  11.15   Waiver of Jury Trial  85  11.16  
Subordination  86  11.17   No Advisory or Fiduciary Responsibility  86  11.18  
Electronic Execution; Electronic Records  87  11.19   USA PATRIOT Act Notice  87
 11.20   Acknowledgment and Consent to Bail-In of Affected Financial
Institutions  87  11.21   Acknowledgment Regarding Any Supported QFCs  88

 



-iii-



 

 

BORROWER PREPARED SCHEDULES

 

Schedule 1.01(c) Responsible Officers Schedule 7.01 Existing Liens Schedule 7.02
Existing Indebtedness Schedule 7.03 Existing Investments Schedule 7.08(a)
Affiliate Transactions

 

ADMINISTRATIVE AGENT PREPARED SCHEDULES

 

Schedule 1.01(a) Certain Addresses for Notices Schedule 1.01(b) Initial
Commitments and Applicable Percentages

 

EXHIBITS

 

Exhibit A Form of Administrative Questionnaire Exhibit B Form of Assignment and
Assumption Exhibit C Form of Compliance Certificate Exhibit D Form of Joinder
Agreement Exhibit E Form of Loan Notice Exhibit F Form of Revolving Note
Exhibit G Form of Officer’s Certificate Exhibit H Forms of U.S. Tax Compliance
Certificates Exhibit I Form of Funding Indemnity Letter Exhibit J Form of Notice
of Loan Prepayment

 



-iv-



 



 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of June 30, 2020, among
MORNINGSTAR, INC., an Illinois corporation (the “Borrower”), the Guarantors
(defined herein), the Lenders (defined herein), and BANK OF AMERICA, N.A., as
the Administrative Agent.

 

PRELIMINARY STATEMENTS:

 

WHEREAS, the Loan Parties (as hereinafter defined) have requested that the
Lenders make Revolving Loans and other financial accommodations to the Loan
Parties in an aggregate amount of up to $50,000,000.

 

WHEREAS, the Lenders have agreed to make such Revolving Loans and other
financial accommodations to the Loan Parties on the terms and subject to the
conditions set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows.

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01      Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.

 

“Administrative Agent” means Bank of America (or any of its designated branch
offices or affiliates) in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 1.01(a), or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

 



-1-

 

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such Person is subject.

 

“Applicable Percentage” means, with respect to any Revolving Lender at any time,
the percentage (carried out to the ninth decimal place) of the Revolving
Facility represented by such Revolving Lender’s Revolving Commitment at such
time, subject to adjustment as provided in Section 2.15. If the Commitment of
all of the Revolving Lenders to make Revolving Loans have been terminated
pursuant to Section 8.02, or if the Revolving Commitments have expired, then the
Applicable Percentage of each Revolving Lender in respect of the Revolving
Facility shall be determined based on the Applicable Percentage of such
Revolving Lender in respect of the Revolving Facility most recently in effect,
giving effect to any subsequent assignments and to any Lender’s status as a
Defaulting Lender at the time of determination. The Applicable Percentage of
each Lender in respect of each Facility is set forth opposite the name of such
Lender on Schedule 1.01(b) or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means, for any day, means a rate per annum equal to (a) 0.875%
with respect to Base Rate Loans, (b) 1.875% with respect to Eurodollar Rate
Loans and (c) 0.40% with respect to the Commitment Fee.

 

“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Bank of America and JPMorgan Chase Bank, N.A., each in its
respective capacity as a joint lead arranger and joint bookrunner.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2019,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto. 

 



-2-

 

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Revolving Commitments pursuant to Section 2.06, and (iii) the date of
termination of the Commitment of each Revolving Lender to make Revolving Loans
pursuant to Section 8.02.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings) “Bank of America” means Bank of America, N.A.
and its successors.

 

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus one-half of one percent (0.50%),
(b) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate,” and (c) the Eurodollar Rate plus
one percent (1.00%), subject to the interest rate floors set forth therein;
provided that if the Base Rate shall be less than 1.75%, such rate shall be
deemed 1.75% for purposes of this Agreement. The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change. If the Base Rate is being used as an alternate rate
of interest pursuant to Section 3.03 hereof, then the Base Rate shall be the
greater of clauses (a) and (b) above and shall be determined without reference
to clause (c) above.

 

“Base Rate Loan” means a Revolving Loan that bears interest based on the Base
Rate.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.01(d).

 

“Borrowing” means a Revolving Borrowing.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 



-3-

 

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that, notwithstanding the
foregoing, in no event will any lease that would have been categorized as an
operating lease as determined in accordance with GAAP as of the Closing Date be
considered a Capitalized Lease.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Permitted Liens):

 

(a)            readily marketable obligations issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof having maturities of not more than three hundred sixty days (360) days
from the date of acquisition thereof; provided that the full faith and credit of
the United States is pledged in support thereof;

 

(b)            time deposits with, or insured certificates of deposit or
bankers’ acceptances of, any commercial bank that (i) (A) is a Lender or (B) is
organized under the laws of the United States, any state thereof or the District
of Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than ninety (90) days
from the date of acquisition thereof;

 

(c)            commercial paper issued by any Person organized under the laws of
any state of the United States and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than one hundred eighty (180) days
from the date of acquisition thereof;

 

(d)            Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition; and

 

(e)            Investments permitted by the Borrower’s Investment Policy.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel IV, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.

 



-4-

 

 

“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding (a) the holders of any Founder Family
Shares, (b) any employee benefit plan of such person or its subsidiaries, and
any person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan or (c) any person or entity acting in its
capacity as trustee, agent or other fiduciary on behalf of any person or group
described in preceding clauses (a) or (b)) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of thirty-five percent (35%) or
more of the Equity Interests of the Borrower entitled to vote for members of the
board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right).

 

“Closing Date” means the date hereof.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means a Revolving Commitment.

 

“Commitment Fee” shall have the meaning set forth in Section 2.09(a).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C or such other form as may be approved by the Administrative Agent.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP, (a) Consolidated Net Income for the most
recently completed Measurement Period plus (b) the following to the extent
deducted in calculating such Consolidated Net Income (without duplication):
(i) Consolidated Interest Charges, (ii) the provision for federal, state, local
and foreign income taxes payable and (iii) depreciation and amortization
expense, (iv) non-cash charges, expenses and losses (excluding any such non-cash
charges, expenses or losses to the extent (A) there were cash charges with
respect to such charges and losses in past accounting periods or (B) there is a
reasonable expectation that there will be cash charges with respect to such
charges and losses in future accounting periods), (v) (A) other non-recurring
items of the Borrower and its Subsidiaries for any period prior to the Closing
Date, and (B) other non-recurring items of the Borrower and its Subsidiaries for
any period on or after the Closing Date, provided that the amount added back to
Consolidated Net Income pursuant to this clause (v)(B) shall not exceed 15% of
Consolidated EBITDA for such period, and (vi) litigation expenses and
liabilities, and settlements entered into to avoid litigation or to settle any
claims, so long as no Event of Default exists under Section 8.01(h), less
(c) without duplication and to the extent reflected as a gain or otherwise
included in the calculation of Consolidated Net Income for such period
(i) non-cash gains (excluding any such non-cash gains to the extent (A) there
were cash gains with respect to such gains in past accounting periods or
(B) there is a reasonable expectation that there will be cash gains with respect
to such gains in future accounting periods).

 



-5-

 

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments; (b) all purchase money Indebtedness; (c) all matured obligations
then owed by the Borrower or any Subsidiary under issued and outstanding letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments; (d) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business); (e) all Attributable
Indebtedness; (f)  without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than the Borrower or any Subsidiary; and (g) all Indebtedness
of the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which the Borrower or a Subsidiary is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to the Borrower or such Subsidiary.

 

“Consolidated Interest Charges” means, for any Measurement Period, the sum
(without duplication) of (a) all interest, premium payments, debt discount, and
similar charges attributable to such Measurement Period in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP and (b) the portion of rent expense paid with
respect to such Measurement Period under Capitalized Leases that is treated as
interest in accordance with GAAP, in each case, of or by the Borrower and its
Subsidiaries on a consolidated basis for the most recently completed Measurement
Period.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the most recently completed Measurement
Period to (b) Consolidated Interest Charges for the most recently completed
Measurement Period to the extent paid in cash.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed Measurement Period.

 

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Subsidiary during such Measurement Period, except that the
Borrower’s equity in the net income of any such Person for such Measurement
Period shall be included in Consolidated Net Income up to the aggregate amount
of cash actually distributed by such Person during such Measurement Period to
the Borrower or a Subsidiary as a dividend or other distribution, and (c) any
income (or loss) for such Measurement Period of any Person if such Person is not
a Subsidiary, except that the Borrower’s equity in the net income of any such
Person for such Measurement Period shall be included in Consolidated Net Income
up to the aggregate amount of cash actually distributed by such Person during
such Measurement Period to the Borrower or a Subsidiary as a dividend or other
distribution.

 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

 



-6-

 

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party” has the meaning specified in Section 11.21.

 

“Credit Extension” means a Borrowing.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by Applicable Law.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulting Lender” means, any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two (2) Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any Lender any other amount required to be paid by
it hereunder within two (2) Business Days of the date when due, (b) has notified
the Borrower or the Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender as of
the date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrower and each other Lender promptly following such determination.

 



-7-

 

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Loan Party or Subsidiary (or the granting of
any option or other right to do any of the foregoing), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith, but
excluding any Involuntary Disposition.

 

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

 

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
applicable Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

 



-8-

 

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock or shares in the share capital of (or other ownership or profit
interests in) such Person, all of the warrants, options or other rights for the
purchase or acquisition from such Person of shares of capital stock of (or other
ownership or profit interests in) such Person, all of the securities convertible
into or exchangeable for shares of capital stock of (or other ownership or
profit interests in) such Person or warrants, rights or options for the purchase
or acquisition from such Person of such shares (or such other interests), and
all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the termination of a Pension Plan or the filing of a
notice of intent to terminate a Pension Plan; (e) the institution by the PBGC of
proceedings to terminate a Pension Plan; (f) the determination that any Pension
Plan is considered an at-risk plan or a plan in endangered or critical status
within the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304
and 305 of ERISA; or (g) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 



-9-

 

 

“Eurodollar Rate” means:

 

(a)             for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to the London Interbank Offered Rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate for U.S. Dollars for a period equal in length to
such Interest Period) (“LIBOR”), as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) (in such case,
the “LIBOR Rate”) at or about 11:00 a.m. (London time), two (2) Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;

 

(b)            for any interest rate calculation with respect to a Base Rate
Loan on any date, the rate per annum equal to the LIBOR Rate, at or about 11:00
a.m. (London time) determined two (2) Business Days prior to such date for
Dollar deposits being delivered in the London interbank market for deposits in
Dollars with a term of one (1) month commencing that day.

 

Notwithstanding the foregoing, if the Eurodollar Rate shall be less than 0.75%,
such rate shall be deemed to be 0.75% for purposes of this Agreement.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Sections 3.01(b) or (d),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(f) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

 

“Facility” means the Revolving Facility.

 

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated and (b) all
Obligations have been paid in full (other than contingent indemnification
obligations).

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 



-10-

 

 

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.

 

“Fee Letter” means, collectively, (a) the letter agreement, dated April 21,
2020, between the Borrower and Bank of America and (b) the letter agreement,
dated as of the date hereof, between the Borrower and Bank of America.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“Founder Family Shares” mean any Equity Interests held, directly or indirectly,
by Joe Mansueto, his spouse, parents, siblings or descendants (whether by birth,
adoption or marriage) and any trustee or custodian for and on behalf of any of
the foregoing.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funding Indemnity Letter” means a funding indemnity letter, substantially in
the form of Exhibit I.

 

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, in each case consistently applied and subject to Section 1.03.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, any supra-national bodies such as the European Union or the
European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through
(h) of the definition thereof or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness of the kind
described in clauses (a) through (h) of the definition thereof or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien) but limited to the fair market value of the assets securing such
Indebtedness or other obligations. The amount of any Guarantee shall be deemed
to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

 



-11-

 

 

“Guaranteed Obligations” has the meaning set forth in Section 9.01.

 

“Guaranteed Parties” means, collectively, the Administrative Agent, the Lenders
and the Indemnitees.

 

“Guarantor(s)” means (i) Morningstar Investment Management LLC, (ii) Morningstar
Research Services LLC, (iii) Morningstar Ratings Holding Corp. and (v) the
Subsidiaries of the Borrower as are or may from time to time become parties to
this Agreement pursuant to Section 6.13.

 

“Guaranty” means, collectively, the Guarantee made by the Guarantors under
Article X in favor of the Guaranteed Parties, together with each other guaranty
delivered pursuant to Section 6.13.

 

“Impacted Loans” has the meaning assigned to such term in Section 3.03(a).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)            all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)             all direct or contingent obligations of such Person arising
under letters of credit (including standby), bankers’ acceptances, bank
guaranties and similar instruments;

 

(c)             net obligations of such Person under any Swap Contract;

 

(d)            all obligations (excluding earnout or other deferred purchase
price obligations incurred in a Permitted Acquisition that do not constitute
indebtedness in accordance with GAAP) of such Person to pay the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business);

 

(e)             indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse, but limited to the value of such property securing such indebtedness;

 

(f)           all Attributable Indebtedness in respect of Capitalized Leases of
such Person; and

 

(g)            all Guarantees of such Person in respect of any of the foregoing.

 



-12-

 

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Indemnified Taxes” means all (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Intercompany Debt” has the meaning specified in Section 7.02(d).

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurodollar Rate Loan exceeds three (3) months, the
respective dates that fall every three (3) months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the last Business Day of each March, June, September and December and
the Maturity Date of the Facility under which such Loan was made.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter or any other period requested by Borrower and agreed
to by the Administrative Agent and each Lender (in each case, subject to
availability), as selected by the Borrower in its Loan Notice; provided that:

 

(a)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)            any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)            no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person (including as a Division
Successor pursuant to the Division of any Person that was not a wholly owned
Subsidiary prior to such Division), (b) a loan, advance or capital contribution
to, Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or interest in, another Person (including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor guaranties Indebtedness of such other Person), or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person which constitute all or substantially all of the assets of such
Person or of a division, line of business or other business unit of such Person.
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 



-13-

 

 

“Investment Policy” means the Investment Policy of the Borrower, dated
September 25, 2015, delivered to the Administrative Agent prior to the date
hereof, as such policy may be amended from time to time with the approval of the
Board of Directors of the Borrower.

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

 

“IRS” means the United States Internal Revenue Service.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit D executed and delivered in accordance with the provisions of
Section 6.13.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns.

 

“Lending Office” means, as to the Administrative Agent or any Lender, the office
or offices of such Person described as such in such Person’s Administrative
Questionnaire, or such other office or offices as such Person may from time to
time notify the Borrower and the Administrative Agent; which office may include
any Affiliate of such Person or any domestic or foreign branch of such Person or
such Affiliate.

 

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).

 

“LIBOR Successor Rate Conforming Changes” has the meaning specified in
Section 3.03(f).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan.

 



-14-

 

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Guaranty and
(c) all other certificates, agreements, documents and instruments executed and
delivered, in each case, by or on behalf of any Loan Party pursuant to the
foregoing and any amendments, modifications or supplements thereto or to any
other Loan Document or waivers hereof or to any other Loan Document.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit E or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities or
financial condition of the Borrower and its Subsidiaries taken as a whole; (b) a
material impairment of the rights and remedies of the Lenders under any Loan
Document, or of the ability of any Loan Party to perform its obligations under
any Loan Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document to which it is a party.

 

“Material Disposition” means (a) a Disposition by the Borrower or one of its
Subsidiaries of a Subsidiary, other Person, or line of business with a value in
excess of 10% or more of Consolidated Total Assets of the Borrower and its
Subsidiaries as of the date of such Disposition, and (b) if, as of the date of
any Disposition pursuant to Section 7.05(e), all Dispositions made by the Loan
Parties and their respective Subsidiaries of assets during the current fiscal
year of the Borrower up to, and including, such date, pursuant to
Section 7.05(e) have an aggregate net book value in excess of 10% or more of
Consolidated Total Assets of the Borrower and its Subsidiaries as of such date,
all Dispositions made pursuant to Section 7.05(e) in such fiscal year shall be
treated as one Material Disposition.

 

“Material Subsidiary” means any direct or indirect Domestic Subsidiary of the
Borrower that contributed 10% or more of consolidated net revenue of the
Borrower and its Subsidiaries in any fiscal year or, in the case of the
consummation of any Permitted Acquisition (calculated on a Pro Forma Basis
taking into account the consummation of such Permitted Acquisition) as if such
Acquisition occurred on the first day of the fiscal year most recently ended;
provided that notwithstanding the foregoing, no Subsidiary that is a broker
dealer or that is a nationally recognized statistical rating organization shall
be a Material Subsidiary.

 

“Maturity Date” means June 29, 2021; provided, however, that in each case, if
such date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.

 

“Measurement Period” means, at any date of determination, the most recently
completed four (4) fiscal quarters of the Borrower (or, for purposes of
determining Pro Forma Compliance, the most recently completed four (4) fiscal
quarters of the Borrower for which financial statements have been delivered
pursuant to Section 6.01 or pursuant to Section 6.01 of the Senior Credit
Agreement).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 



-15-

 

 

“Morningstar Seed Portfolios” means proprietary portfolios of the Borrower held
in investments accounts or investments vehicles (including mutual funds,
exchange-traded funds and other similar investment vehicles registered under the
Investment Company Act of 1940 or similar foreign Applicable Law) consisting of
stocks, bonds, options, commodities, mutual funds, money market funds, or
exchange-traded funds (including margin stock).

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders, or all Lenders or all affected Lenders in a Facility, in
accordance with the terms of Section 11.01 and (b) has been approved by the
Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” means a Revolving Note.

 

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit J or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

 

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan and (b) all costs and expenses incurred in
connection with enforcement and collection of the foregoing, including the fees,
charges and disbursements of counsel, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest, expenses
and fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof pursuant to any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Officer’s Certificate” means a certificate substantially in the form of
Exhibit G or any other form approved by the Administrative Agent.

 

“Organization Documents” means, (a) with respect to any corporation, the charter
or certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation, association or organization and operating agreement or limited
liability company agreement (or equivalent or comparable documents with respect
to any non-U.S. jurisdiction); (c) with respect to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization (or equivalent or
comparable documents with respect to any non-U.S. jurisdiction) and (d) with
respect to all entities, any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization (or equivalent or comparable documents with respect to any non-U.S.
jurisdiction).

 



-16-

 

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount of Revolving Loans after giving effect to any Borrowings and prepayments
or repayments of Revolving Loans, as the case may be, occurring on such date.

 

“Participant” has the meaning specified in Section 11.06(d)(i).

 

“Participant Register” has the meaning specified in Section 11.06(d)(ii).

 

“PATRIOT Act” has the meaning set forth in Section 11.19.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Permitted Acquisition” means any Investment by a Loan Party not otherwise
prohibited by the terms of this Agreement, in each case so long as:

 

(a)             no Default shall then exist or would exist after giving effect
thereto;

 



-17-

 

 

(b)            (i) the Loan Parties shall demonstrate to the reasonable
satisfaction of the Administrative Agent that, after giving effect to the
Acquisition on a Pro Forma Basis, the Loan Parties are in Pro Forma Compliance
with each of the financial covenants set forth in Section 7.13 and (ii) for any
Permitted Acquisition with a purchase price in excess of $150,000,000 the
Administrative Agent shall have received at least fifteen (15) days prior to the
consummation of such Acquisition (or such shorter period as determined by the
Administrative Agent its sole discretion) a certificate executed by a
Responsible Officer of the Borrower demonstrating Pro Forma Compliance with each
of the financial covenants set forth in Section 7.13 after giving effect to such
Acquisition; provided, however, that with respect to the initial Credit
Extension hereunder, the Loan Parties shall deliver such certificate on the date
such initial Credit Extension is requested; and

 

(c)            such Acquisition shall not be a “hostile” Acquisition and, if
required, shall have been approved by the board of directors (or equivalent)
and/or shareholders (or equivalent) of the applicable Loan Party and the Person
being acquired or selling the assets subject to such Investment.

 

“Permitted Liens” has the meaning set forth in Section 7.01.

 

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property to the Borrower or any Subsidiary;
(c) Dispositions of accounts receivable in connection with the collection or
compromise thereof; (d) licenses, sublicenses, leases or subleases granted to
others not interfering in any material respect with the business of the Borrower
and its Subsidiaries; and (e) the sale or disposition of Cash Equivalents for
fair market value.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.01(d).

 

“Pro Forma Acquisition EBITDA” means Consolidated EBITDA (calculated in the same
manner as Consolidated EBITDA) attributable to the target of each Permitted
Acquisition consummated during the one (1) year period preceding the date of
determination calculated solely for a number of months immediately preceding the
consummation of the applicable Permitted Acquisition, which number equals twelve
(12) minus the number of months following the consummation of the applicable
Permitted Acquisition for which financial statements of Borrower and its
Subsidiaries have been delivered to the Administrative Agent pursuant to
Section 6.01(b).

 

“Pro Forma Basis” and “Pro Forma Effect” means, for (a) any Permitted
Acquisition, (b) any Material Disposition, (c) any Indebtedness incurred
pursuant any Section 7.02(i), (d) any Investment made pursuant to
Section 7.03(i) or (e) any Restricted Payment made pursuant to Section 7.06(c),
for purposes of determining compliance with the financial covenants set forth in
Section 7.13, each such transaction or proposed transaction shall be deemed to
have occurred on and as of the first day of the relevant Measurement Period, and
the above pro forma calculations shall be made in good faith by a financial or
accounting officer of the Borrower who is a Responsible Officer.

 

“Pro Forma Compliance” means, with respect to any transaction, that such
transaction does not cause, create or result in a Default after giving Pro Forma
Effect to (a) such transaction and (b) all other transactions which are required
to be given Pro Forma Effect hereunder for the relevant Measurement Period.

 



-18-

 

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 6.01(d).

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning specified in Section 11.21.

 

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Request for Credit Extension” means with respect to a Borrowing, conversion or
continuation of Revolving Loans, a Loan Notice.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time. Notwithstanding the foregoing, at any
time that there are two or more Lenders, the term “Required Lenders” must
include at least two Lenders (Lenders that are Affiliates or Approved Funds of
each other shall be deemed to be a single Lender for purposes of this sentence).

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and, to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance reasonably satisfactory to the Administrative Agent.

 



-19-

 

 

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to the Borrower’s stockholders (or the equivalent Person thereof).

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to
Section 2.01(b).

 

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
make Revolving Loans to the Borrower pursuant to Section 2.01(b), in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1.01(b) under the caption
“Revolving Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement. The
Revolving Commitment of all of the Revolving Lenders on the Closing Date shall
be $50,000,000.

 

“Revolving Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans.

 

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.

 

“Revolving Lender” means, at any time, (a) so long as any Revolving Commitment
is in effect, any Lender that has a Revolving Commitment at such time or (b) if
the Revolving Commitments have terminated or expired, any Lender that has a
Revolving Loan at such time.

 

“Revolving Loan” has the meaning specified in Section 2.01(b).

 

“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Loans, made by such Revolving Lender,
substantially in the form of Exhibit F.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.

 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury
(“HMT”) or other relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

 

“Senior Credit Agreement” means that certain Credit Agreement, dated as of
July 2, 2019, by and among Borrower, Administrative Agent and certain other
parties party thereto (as amended, amended and restated or otherwise modified
from time to time).

 



-20-

 

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Supported QFC” has the meaning specified in Section 11.21.

 

“Sustainalytics Acquisition” means the acquisition of Sustainalytics, a company
that provides environmental, social, and governance (ESG) ratings and research.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Lender or any Affiliate of
any Lender).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Exposure of such Lender at such time.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 



-21-

 

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“United States” and “U.S.” mean the United States of America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Special Resolutions Regime” has the meaning specified in Section 11.21.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(f)(ii)(B)(3).

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

1.02      Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)        The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including the Loan Documents and any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, amended and restated, modified, extended,
restated, replaced or supplemented from time to time (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory rules, regulations, orders and provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified, extended, restated, replaced or supplemented from time to
time, and (vi) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
Any and all references to “Borrower” regardless of whether preceded by the term
“a”, “any”, “each of”, “all”, “and/or”, or any other similar term shall be
deemed to refer, as the context requires, to each and every (and/or any, one or
all) parties constituting a Borrower, individually and/or in the aggregate.

 



-22-

 

 

(b)        In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)        Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

 

1.03      Accounting Terms.

 

(a)        Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.

 

(b)        Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.

 



-23-

 

 

(c)         Pro Forma Treatment.

 

(i)         Each Permitted Acquisition by the Borrower and its Subsidiaries that
is consummated during any Measurement Period shall, for purposes of determining
compliance with the financial covenants set forth in Section 7.13 and for
purposes of determining the Applicable Rate, be given Pro Forma Effect as of the
first day of such Measurement Period most recently ended for which Borrower has
delivered (or was required to deliver) financial statements pursuant to Sections
6.01(a) or 6.01(b). All defined terms used in the calculation of the financial
covenants set forth in Section 7.13 hereof shall be calculated on a historical
pro forma basis giving effect, during any Measurement Period that includes any
Permitted Acquisition, to the inclusion of the actual historical results of the
Person or line of business so acquired and which amounts shall include
adjustments as contemplated by the Pro Forma Acquisition EBITDA definition.

 

(ii)        Each Material Disposition by the Borrower and its Subsidiaries that
is consummated during any Measurement Period shall, for purposes of determining
compliance with the financial covenants set forth in Section 7.13 and for
purposes of determining the Applicable Rate, be given Pro Forma Effect as of the
first day of such Measurement Period most recently ended for which Borrower has
delivered (or was required to deliver) financial statements pursuant to Sections
6.01(a) or 6.01(b). All defined terms used in the calculation of the financial
covenants set forth in Section 7.13 hereof shall be calculated on a historical
pro forma basis giving effect, during any Measurement Period that includes any
Material Disposition, to the exclusion of the actual historical results of the
Person or line of business so disposed of.

 

1.04      Rounding.

 

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05      Times of Day; Rates.

 

Unless otherwise specified, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable).

 

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.

 

ARTICLE II

 

COMMITMENTS AND CREDIT EXTENSIONS

 

2.01      Loans.

 

(a)        [Reserved].

 

(b)        Revolving Borrowings. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrower, in Dollars from time to time, on any Business
Day during the Availability Period, in an aggregate amount not to exceed at any
time outstanding the amount of such Lender’s Revolving Commitment; provided,
however, that after giving effect to any Revolving Borrowing, (i) the Total
Revolving Outstandings shall not exceed the Revolving Facility and (ii) the
Revolving Exposure of any Lender shall not exceed such Revolving Lender’s
Revolving Commitment. Within the limits of each Revolving Lender’s Revolving
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow Revolving Loans, prepay such Revolving Loans under Section 2.05, and
reborrow such Revolving Loans under this Section 2.01(b). Revolving Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein; provided,
however, any Revolving Borrowings made on the Closing Date or any of the three
(3) Business Days following the Closing Date shall be made as Base Rate Loans
unless the Borrower delivers a Funding Indemnity Letter not less than three
(3) Business Days prior to the date of such Revolving Borrowing.

 



-24-

 

 

2.02      Borrowings, Conversions and Continuations of Loans.

 

(a)        Notice of Borrowing. Each Borrowing, each conversion of Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by: (i) telephone or (ii) a Loan Notice; provided that any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Loan Notice. Each such Loan Notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) two (2) Business Days
prior to the requested date of any Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base
Rate Loans and (B) on the requested date of any Borrowing of Base Rate Loans.
Not later than 11:00 a.m., three (3) Business Days before the requested date of
such Borrowing, conversion or continuation of Eurodollar Rate Loans, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof. Each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Loan Notice and each telephonic notice shall specify
(I) the applicable Facility and whether the Borrower is requesting a Borrowing,
a conversion of Loans from one Type to the other, or a continuation of Loans, as
the case may be, under such Facility, (II) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(III) the principal amount of Loans to be borrowed, converted or continued,
(IV) the Type of Loans to be borrowed or to which existing Loans are to be
converted and (V) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one (1) month.

 

(b)        Advances. Following receipt of a Loan Notice for a Facility, the
Administrative Agent shall promptly notify each Lender of the amount of its
Applicable Percentage under such Facility of the applicable Loans, and if no
timely notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans, as described in Section 2.02(a). In the case of a
Borrowing, each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date a Loan Notice with respect to a Revolving Borrowing is given by the
Borrower, then the proceeds of such Revolving Borrowing shall be made available
to the Borrower as provided above.

 



-25-

 

 

(c)        Eurodollar Rate Loans. Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan. During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders, and the Required Lenders
may demand that any or all of the outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans, on the last day of the then current Interest
Period with respect thereto.

 

(d)        Interest Rates. Each determination of an interest rate by the
Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error.

 

(e)        Interest Periods. After giving effect to all Revolving Borrowings,
all conversions of Revolving Loans from one Type to the other, and all
continuations of Revolving Loans as the same Type, there shall not be more than
seven (7) Interest Periods in effect in respect of the Revolving Facility.

 

2.03      [Reserved].

 

2.04      [Reserved].

 

2.05      Prepayments.

 

(a)        Optional. The Borrower may, upon notice from the Borrower to the
Administrative Agent pursuant to delivery to the Administrative Agent of a
Notice of Loan Prepayment, at any time or from time to time voluntarily prepay
Revolving Loans in whole or in part without premium or penalty subject to
Section 3.05; provided that unless otherwise agreed by Administrative Agent
(A) such notice must be received by Administrative Agent not later than
(x) 11:00 a.m. two (2) Business Days prior to any date of prepayment of
Eurodollar Rate Loans, and (y) on the date of prepayment of Base Rate Loans;
(B) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof and any
(C) prepayment of Base Rate Loans shall be in a principal amount of $500,000 or
a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility). If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.15, such prepayments shall be paid to the Lenders in accordance
with their respective Applicable Percentages in respect of each of the relevant
Facilities.

 

(b)        Mandatory. If for any reason the Total Revolving Outstandings at any
time exceed the Revolving Facility at such time, the Borrower shall immediately
prepay Revolving Loans, in an aggregate amount equal to such excess (together
with all accrued by unpaid interest thereon). Except as otherwise provided in
Section 2.15, prepayments of the Revolving Facility made pursuant to this
Section 2.05(b) shall be applied to the outstanding Revolving Loans; and the
amount remaining, if any, after the prepayment in full of Revolving Loans
outstanding at such time (the sum of such prepayment amounts and remaining
amount being, collectively, the “Reduction Amount”) may be retained by the
Borrower for use in the ordinary course of its business, and the Revolving
Facility shall be automatically and permanently reduced by the Reduction Amount
as set forth in Section 2.06.

 



-26-

 

 

Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.05(b) shall be applied first to Base Rate Loans and then to
Eurodollar Rate Loans in direct order of Interest Period maturities. All
prepayments under this Section 2.05(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.

 

2.06      Termination or Reduction of Commitments.

 

(a)        The Borrower may, upon notice from the Borrower to the Administrative
Agent, terminate the Revolving Facility or from time to time permanently reduce
the Revolving Facility; provided that (i) any such notice shall be received by
the Administrative Agent not later than 11:00 a.m. five (5) Business Days prior
to the date of termination or reduction, (ii) any such partial reduction shall
be in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof and (iii) the Borrower shall not terminate or reduce the
Revolving Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Outstandings would exceed the
Revolving Facility. The Administrative Agent will promptly notify the Lenders of
any termination or reduction of the Revolving Commitment under this
Section 2.06. Upon any reduction of the Revolving Commitments, the Revolving
Commitment of each Revolving Lender shall be reduced by such Lender’s Applicable
Revolving Percentage of such Reduction Amount. All fees in respect of the
Revolving Facility accrued until the effective date of any termination of the
Revolving Facility shall be paid on the effective date of such termination.

 

(b)        Payment of Fees. All fees in respect of the Revolving Facility
accrued until the effective date of any termination of the Revolving Facility
shall be paid on the effective date of such termination.

 

2.07      Repayment of Loans.

 

(a)        [Reserved].

 

(b)        Revolving Loans. The Borrower shall repay to the Revolving Lenders on
the Maturity Date for the Revolving Facility the aggregate principal amount of
all Revolving Loans outstanding on such date.

 

2.08      Interest and Default Rate.

 

(a)        Interest. Subject to the provisions of Section 2.08(b), (i) each
Eurodollar Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period from the applicable Borrowing
date at a rate per annum equal to the Eurodollar Rate for such Interest Period
plus the Applicable Rate for such Facility and (ii) each Base Rate Loan under a
Facility shall bear interest on the outstanding principal amount thereof from
the applicable Borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for such Facility. To the extent that any calculation of
interest or any fee required to be paid under this Agreement shall be based on
(or result in) a calculation that is less than zero, such calculation shall be
deemed zero for purposes of this Agreement.

 



-27-

 

 

(b)        Default Rate.

 

(i)         If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by Applicable Laws.

 

(ii)        If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws.

 

(iii)        Automatically during the occurrence and continuance of an Event of
Default pursuant to Section 8.01(a)(i) or (f) or, upon the request of the
Required Lenders, while any other Event of Default exists, all outstanding
Obligations may accrue at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws.

 

(iv)        Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

 

(c)        Interest Payments. Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

 

2.09      Fees.

 

(a)        Commitment Fee. The Borrower shall pay to the Lenders a commitment
fee (the “Commitment Fee”) equal to the Applicable Rate times the actual daily
amount by which the Revolving Facility exceeds the Outstanding Amount of
Revolving Loans. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Section 4.02 is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period for the Revolving Facility. The commitment
fee shall be calculated quarterly in arrears.

 

(b)        Other Fees.

 

(i)         The Borrower shall pay to Bank of America for its own account, in
Dollars, fees in the amounts and at the times specified in the Fee Letter. Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

(ii)        The Borrower shall pay to the Lenders, in Dollars, such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

2.10      Computation of Interest and Fees. All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the
Eurodollar Rate) shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one (1) day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 



-28-

 

 

2.11      Evidence of Debt; Maintenance of Accounts. The Credit Extensions made
by each Lender shall be evidenced by one or more accounts or records maintained
by such Lender in the ordinary course of business. The Administrative Agent
shall maintain the Register in accordance with Section 11.06(c). The accounts or
records maintained by each Lender shall be conclusive absent manifest error of
the amount of the Credit Extensions made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the Register, the Register shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.

 

2.12      Payments Generally; Administrative Agent Clawback.

 

(a)        General. All payments to be made by the Borrower shall be made free
and clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage in respect of the relevant Facility (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after 2:00 p.m., shall be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue. Except as otherwise
specifically provided for in this Agreement, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(b)        Funding by Lenders; Presumption by Administrative Agent.

 

(i)         Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or,
in the case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date
of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rule on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans, in each case, as applicable. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 



-29-

 

 

(ii)        Payments by Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rule on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this clause (b) shall be conclusive, absent manifest
error.

 

(c)        Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d)        Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Revolving Loans and to make payments pursuant to
Section 11.04(c) are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 11.04(c).

 

(e)        Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(f)         Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) each Borrowing shall be made from the Lenders and each payment of fees under
Section 2.09 shall be made for account of the Lenders, and each termination or
reduction of the amount of the Commitments shall be applied to the respective
Commitments of the Lenders, pro rata according to the amounts of their
respective Commitments; (ii) each Borrowing shall be allocated pro rata among
the Lenders according to the amounts of their respective Commitments (in the
case of the making of Revolving Loans) or their respective Loans that are to be
included in such Borrowing (in the case of conversions and continuations of
Loans); (iii) each payment or prepayment of principal of Loans by the Borrower
shall be made for account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Loans held by them; and (iv) each
payment of interest on Loans by the Borrower shall be made for account of the
Lenders pro rata in accordance with the amounts of interest on such Loans then
due and payable to the respective Lenders.

 



-30-

 

 

2.13      Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any of the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time) of payments on account of the Obligations
in respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time, then, in each case under clauses (a) and (b) above, the
Lender receiving such greater proportion shall (A) notify the Administrative
Agent of such fact, and (B) purchase (for cash at face value) participations in
the Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Facilities then due and payable to the Lenders or owing (but not
due and payable) to the Lenders, as the case may be, provided that:

 

(a)        if any such participations or sub-participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or sub-participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(b)        the provisions of this Section 2.13 shall not be construed to apply
to (A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), or (B) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than an
assignment to any Loan Party or any Affiliate thereof (as to which the
provisions of this Section 2.13 shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation

 



-31-

 

 

2.14      [Reserved].

 

2.15      Defaulting Lenders.

 

(a)        Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:

 

(i)          Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.

 

(ii)         Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth to such Defaulting Lender or as otherwise as may be
required under the Loan Documents in connection with any Lien conferred
thereunder or directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, such Defaulting Lender until such time as all Loans and
funded and unfunded participations are held by the Lenders pro rata in
accordance with the Commitments hereunder.

 

(iii)        Certain Fees.

 

(A)        Fees. No Defaulting Lender shall be entitled to receive any fee
payable under Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)        [Reserved].

 

(C)        Defaulting Lender Fees. With respect to any fee payable under
Section 2.09, the Borrower shall not be required to pay the amount of any such
fee.

 



-32-

 

 

(b)        Defaulting Lender Cure. If the Borrower and the Administrative Agent,
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with their Revolving Commitments,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01      Taxes.

 

(a)        Defined Terms. For purposes of this Section 3.01, the term
“Applicable Law” includes FATCA.

 

(b)        Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes. Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by Applicable Laws. If any Applicable Laws (as
determined in the good faith discretion of an applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(c)        Payment of Other Taxes by the Loan Parties. The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(d)        Tax Indemnifications.

 

(i)         Each of the Loan Parties shall, and does hereby, jointly and
severally indemnify each Recipient, and shall make payment in respect thereof
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. Each of the Loan Parties shall also, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within ten (10) days after demand therefor, for any
amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(d)(ii) below.

 



-33-

 

 

(ii)        Each Lender shall, and does hereby, severally indemnify and shall
make payment in respect thereof within ten (10) days after demand therefor,
(A) the Administrative Agent against any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (B) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 11.06(d) relating to the
maintenance of a Participant Register and (C) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this clause
(d)(ii).

 

(e)        Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority, as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(f)         Status of Lenders; Tax Documentation.

 

(i)         Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, if reasonably requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 



-34-

 

 

(ii)         Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person,

 

(A)       any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W–9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)        in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W–8BEN–E (or
W–8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W–8BEN–E (or W–8BEN, as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(2)        executed copies of IRS Form W–8ECI;

 

(3)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit J–1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W–8BEN–E (or W–8BEN, as
applicable); or

 

(4)        to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W–8IMY, accompanied by IRS Form W–8ECI, IRS Form W–8BEN–E (or
W–8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit J–2 or Exhibit J–3, IRS Form W–9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit J–4 on behalf of each such direct and indirect partner;

 

(C)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 



-35-

 

 

(D)        if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for the purposes of
this clause (f)(ii)(D), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

 

(iii)       Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

(g)        Treatment of Certain Refunds. Unless required by Applicable Laws, at
no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender. If any Recipient determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that each Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this clause (g), in no event will the applicable
Recipient be required to pay any amount to such Loan Party pursuant to this
clause (g) the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This clause (g) shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its Taxes that it deems confidential) to any Loan
Party or any other Person.

 

(h)        Survival. Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 



-36-

 

 

 

3.02      Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its Lending Office to make, maintain or fund or charge
interest with respect to any Credit Extension, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, upon
notice thereof by such Lender to the Borrower (through the Administrative
Agent), (i) any obligation of such Lender to make or continue Eurodollar Rate
Loans or, to convert Base Rate Loans to Eurodollar Rate Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (A) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (B) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted, together with any additional amounts required pursuant to
Section 3.05.

 

3.03      Inability to Determine Rates.

 

(a)         If in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) Dollar deposits are not being offered to banks in the London interbank
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan or (B) (1) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan and (2) the circumstances described in Section 3.03(c)(i) do not apply (in
each case with respect to this clause (i), “Impacted Loans”), or (ii) the
Administrative Agent or the Required Lenders determine that for any reason
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (or, in the case of a determination by the Required
Lenders described in clause (ii) of this Section 3.03(a), until the
Administrative Agent upon instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in Dollars in the amount specified therein.

 



-37-

 

 

(b)         Notwithstanding the foregoing, if the Administrative Agent has made
the determination described in clause (a)(i) of this Section 3.03, the
Administrative Agent in consultation with the Borrower, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (i) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section 3.03, (ii) the
Administrative Agent or the Required Lenders notify the Administrative Agent and
the Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (iii) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Borrower written notice thereof.

 

(c)         Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, but without limiting Sections 3.01(a) and (b) above, if
the Administrative Agent determines (which determination shall be conclusive and
binding upon all parties hereto absent manifest error), or the Borrower or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Borrower) that the Borrower or Required Lenders
(as applicable) have determined (which determination likewise shall be
conclusive and binding upon all parties hereto absent manifest error), that:

 

(i)          adequate and reasonable means do not exist for ascertaining LIBOR
for any requested Interest Period, including, without limitation, because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(ii)         the administrator of the LIBOR Screen Rate or a Governmental
Authority having or purporting to have jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which LIBOR
or the LIBOR Screen Rate shall no longer be made available, or used for
determining the interest rate of loans in the applicable currency (such specific
date, the “Scheduled Unavailability Date”), or

 

(iii)        syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

 

(iv)        then, reasonably promptly after such determination by the
Administrative Agent or receipt by the Administrative Agent of such notice, as
applicable, the Administrative Agent and the Borrower may amend this Agreement
to replace LIBOR with an alternate benchmark rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks (any
such proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes (as defined below) and any such amendment
shall become effective at 5:00 p.m. on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment. Such LIBOR Successor Rate shall
be applied in a manner consistent with market practice; provided that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 



-38-

 

 

(d)         If no LIBOR Successor Rate has been determined and the circumstances
under clause (c)(i) above exist or the Scheduled Unavailability Date has
occurred (as applicable), the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (i) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended, (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (ii) the Eurodollar
Rate component shall no longer be utilized in determining the Base Rate. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (ii)) in the
amount specified therein.

 

(e)         Notwithstanding anything else herein, any definition of LIBOR
Successor Rate shall provide that in no event shall such LIBOR Successor Rate be
less than 0.75% for purposes of this Agreement.

 

(f)          For purposes hereof, “LIBOR Successor Rate Conforming Changes”
means, with respect to any proposed LIBOR Successor Rate, any conforming changes
to the definition of Base Rate, Interest Period, timing and frequency of
determining rates and making payments of interest and other administrative
matters as may be appropriate, in the discretion of the Administrative Agent in
consultation with the Borrower, to reflect the adoption of such LIBOR Successor
Rate and to permit the administration thereof by the Administrative Agent in a
manner substantially consistent with market practice (or, if the Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines is reasonably necessary in connection with the
administration of this Agreement).

 

3.04      Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)         Increased Costs Generally. If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));

 

(ii)         subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (e) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)        impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender (whether of principal, interest or any
other amount) then, upon request of such Lender, the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 



-39-

 

 

(b)         Capital Requirements. If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

 

(c)         [Reserved].

 

(d)         Certificates for Reimbursement. A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in clause (a) or (b) of this
Section 3.04 and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender, as the case may be, the amount shown
as due on any such certificate within ten (10) days after receipt thereof.

 

(e)         Reserves on Eurodollar Rate Loans. The Borrower shall pay to each
Lender, (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including eurocurrency funds
or deposits (currently known as “Eurocurrency Liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least ten (10) days’ prior notice (with a copy to the Administrative Agent) of
such additional interest or costs from such Lender. If a Lender fails to give
notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) days from receipt of such
notice.

 

(f)          Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section 3.04
shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender to the foregoing provisions of this Section 3.04 for any increased costs
incurred or reductions suffered more than nine (9) months prior to the date that
such Lender, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine (9) month
period referred to above shall be extended to include the period of retroactive
effect thereof).

 



-40-

 

 

3.05      Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)        any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)        any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

(c)        any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13.

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the offshore interbank market for a comparable amount and
for a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

 

3.06      Mitigation Obligations; Replacement of Lenders.

 

(a)         Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then at the request of the Borrower, such Lender shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)         Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 11.13.

 

3.07      Survival.

 

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, resignation of the Administrative Agent and the Facility Termination
Date.

 



-41-

 

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01      Conditions of Initial Credit Extension.

 

The obligation of each Lender to make its initial Credit Extension hereunder on
the Closing Date is subject to satisfaction of the following conditions
precedent:

 

(a)         Execution of Credit Agreement; Loan Documents. The Administrative
Agent shall have received (i) counterparts of this Agreement, executed by a
Responsible Officer of each Loan Party and a duly authorized officer of each
Lender, (ii) for the account of each Lender requesting a Note, a Note executed
by a Responsible Officer of the Borrower and (iii) counterparts of any other
Loan Document, executed by a Responsible Officer of the applicable Loan Party
and a duly authorized officer of each other Person party thereto.

 

(b)         Officer’s Certificate. The Administrative Agent shall have received
a certificate of a Responsible Officer dated the Closing Date, certifying as to
the Organization Documents of each Loan Party (which, to the extent filed with a
Governmental Authority, shall be certified as of a recent date by such
Governmental Authority), the resolutions of the governing body of each Loan
Party, the good standing, existence or its equivalent of each Loan Party and of
the incumbency (including specimen signatures) of the Responsible Officers of
each Loan Party.

 

(c)         Legal Opinions of Counsel. The Administrative Agent shall have
received an opinion or opinions (including, if requested by the Administrative
Agent, local counsel opinions) of counsel for the Loan Parties, dated the
Closing Date and addressed to the Administrative Agent and the Lenders, in form
and substance acceptable to the Administrative Agent.

 

(d)         Financial Statements. The Administrative Agent and the Lenders shall
have received copies of the financial statements referred to in
Sections 5.05(a) and (b).

 

(e)        Closing Certificates.

 

(i)         The Administrative Agent shall have received a solvency certificate
signed by a Responsible Officer of the Borrower as to the financial condition,
solvency and related matters of the Borrower and its Subsidiaries, after giving
effect to the initial borrowings under the Loan Documents, and the other
transactions contemplated hereby.

 

(ii)         The Administrative Agent shall have received a closing certificate
signed by a Responsible Officer of the Borrower certifying that immediately
after giving effect to this Agreement and any Credit Extensions provided on the
Closing Date: (x) the representations and warranties of the Borrower and each
other Loan Party contained in Article II, Article V or any other Loan Document,
are (A) with respect to representations and warranties that contain a
materiality qualification, true and correct on and as of such date (except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date), and (B) with respect to representations and warranties that do not
contain a materiality qualification, are true and correct in all material
respects on and as of such date (except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date) and (y) no
Default exists or would result therefrom.

 



-42-

 

 

(f)          Loan Notice. The Administrative Agent shall have received a Loan
Notice with respect to the Loans to be made on the Closing Date, if any.

 

(g)         Fees and Expenses. The Administrative Agent and the Lenders shall
have received all fees to be paid on the Closing Date pursuant to the Fee Letter
and this Agreement and reasonable and documented out of pocket expenses
(including, without limitation, legal fees of counsel to the Administrative
Agent), to the extent invoiced at least three Business Days prior to the Closing
Date, owing pursuant to the Loan Documents (which amounts may be offset against
the proceeds of the initial Loans hereunder).

 

(h)         KYC. The Lenders shall have received at least three Business Days
prior to the Closing Date all documentation and other information regarding the
Loan Parties required by Governmental Authorities under applicable “know your
customer”, anti-money laundering and similar rules and regulations, including
the Patriot Act, in each case to the extent reasonably requested of the Borrower
at least 10 Business Days prior to the Closing Date.

 

(i)          No Material Adverse Effect. Since December 31, 2019, there has been
no event or circumstance, either individually or in the aggregate, that has had
or would reasonably be expected to have a Material Adverse Effect.

 

4.02      Conditions to all Credit Extensions.

 

The obligation of each Lender to honor any Request for Credit Extension
(including with respect to any Loans made on the Closing Date, but excluding
with respect to a Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurodollar Rate Loans) is subject to the following
conditions precedent:

 

(a)         Representations and Warranties. The representations and warranties
of the Borrower and each other Loan Party contained in Article II, Article V or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall (i) with respect to
representations and warranties that contain a materiality qualification, be true
and correct on and as of the date of such Credit Extension (except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date), and
(ii) with respect to representations and warranties that do not contain a
materiality qualification, be true and correct in all material respects on and
as of the date of such Credit Extension (except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date), and except that for purposes of this Section 4.02, the representations
and warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to
the most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively.

 

(b)         Default. No Default shall exist immediately prior to, or would
result from, such proposed Credit Extension or from the application of the
proceeds thereof.

 

(c)         Request for Credit Extension. The Administrative Agent shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 



-43-

 

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders, as of the Closing Date and on each other date made or deemed made,
that:

 

5.01      Existence, Qualification and Power.

 

Each Loan Party and each of its Subsidiaries (a) is (i) duly organized,
incorporated or formed, validly existing and (ii) to the extent such concept
exists and is applicable under the requirements of Applicable Law of the
relevant jurisdiction (and for the avoidance of doubt such concept is not
applicable to the Loan Parties and their Subsidiaries incorporated in England &
Wales), in good standing under the Laws of the jurisdiction of its incorporation
or organization, (b) has all requisite power and authority to (i) own or lease
its assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and, to the extent such concept exists and is applicable under the
requirements of Applicable Law of the relevant jurisdiction (and for the
avoidance of doubt such concept is not applicable to the Loan Parties and their
Subsidiaries incorporated in England & Wales), in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification; except in each case
referred to in clauses (a)(ii), (b)(i) or (c), to the extent that failure to do
so would not reasonably be expected to have a Material Adverse Effect.

 

5.02      Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) violate
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries which would reasonably be expected to have a Material
Adverse Effect or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject
in a manner material and adverse to the Lenders; or (c) violate any Law in a
manner material and adverse to the Lenders.

 

5.03      Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
or (b) the exercise by the Administrative Agent or any Lender of its rights
under the Loan Documents, other than authorizations, approvals, actions, notices
and filings which have been duly obtained or the failure to obtain or make which
would not reasonably be expected to have a Material Adverse Effect.

 

5.04      Binding Effect.

 

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principals of equity.

 



-44-

 

 

5.05      Financial Statements; No Material Adverse Effect.

 

(a)        Audited Financial Statements. The Audited Financial Statements
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material Indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness, in each
case, to the extent required to be shown pursuant to GAAP.

 

(b)        Quarterly Financial Statements. The unaudited consolidated balance
sheet of the Borrower and its Subsidiaries dated March 31, 2020, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.

 

(c)         Material Adverse Effect. Since the date of the Audited Financial
Statements, except with respect to any event or condition disclosed by the
Borrower in public filings with the SEC prior to the Closing Date, there has
been no event or circumstance, either individually or in the aggregate, that has
had or would reasonably be expected to have a Material Adverse Effect.

 

5.06      Litigation.

 

Except as disclosed in the Audited Financial Statements, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the Loan
Parties, threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Loan Party or any Subsidiary or
against any of their properties or revenues that (a) would reasonably be
expected to affect the legality, enforcement or validity of this Agreement or
any other Loan Document or any of the transactions contemplated hereby, or
(b) either individually or in the aggregate would reasonably be expected to have
a Material Adverse Effect.

 

5.07      No Default.

 

Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

5.08      Ownership of Property.

 

Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 



-45-

 

 

5.09      Environmental Compliance.

 

The Loan Parties and their respective Subsidiaries conduct in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Loan Parties have reasonably concluded that such
Environmental Laws and claims would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

5.10      Taxes.

 

Each Loan Party and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those (a) which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP and (b) those for
which failure to file or non-payment would not reasonably be expected to have a
Material Adverse Effect.

 

5.11      ERISA Compliance.

 

(a)         Each Plan is in compliance with the applicable provisions of ERISA,
the Code and other federal or state laws, except for compliance failures that
have not resulted, and are not reasonably expected to result, in a Material
Adverse Effect. Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter or is
subject to a favorable opinion letter from the IRS to the effect that the form
of such Plan is qualified under Section 401(a) of the Code and the trust related
thereto has been determined by the IRS to be exempt from federal income tax
under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the IRS. To the best knowledge of the Loan Parties,
nothing has occurred that would prevent or cause the loss of such tax-qualified
status, which has resulted or would reasonably be expected to result in a
Material Adverse Effect.

 

(b)         There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.

 

(c)         (i) No ERISA Event has occurred, and no Loan Party is aware of any
fact, event or circumstance that would reasonably be expected to constitute or
result in an ERISA Event with respect to any Pension Plan, that in either case
has resulted or would reasonably be expected to result in a Material Adverse
Effect; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding
Rules has been applied for or obtained; (iii) as of the most recent valuation
date for any Pension Plan, the funding target attainment percentage (as defined
in Section 430(d)(2) of the Code) is sixty percent (60%) or higher; (iv) no Loan
Party nor any ERISA Affiliate has incurred any liability to the PBGC other than
for the payment of premiums, and there are no premium payments which have become
due that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated that has
resulted or would reasonably be expected to result in a Material Adverse Effect.

 



-46-

 

 

5.12      Margin Regulations; Investment Company Act.

 

(a)         Margin Regulations. Following the application of the proceeds of
each Borrowing, not more than twenty-five percent (25%) of the value of the
assets (either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.01 or Section 7.05 or
subject to any restriction contained in any agreement or instrument between the
Borrower or any of its Subsidiaries and any Lender or any Affiliate of any
Lender relating to Indebtedness and within the scope of Section 8.01(e) will be
margin stock.

 

(b)         Investment Company Act. No Loan Party is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

 

5.13      Disclosure.

 

No written report, financial statement, certificate or other written information
(excluding any forecasts, projections, budgets, estimates and general market or
industry data) furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished or publicly disclosed by the Borrower) when provided and when taken as
a whole with all other information or data provided, furnished or disclosed by
the Borrower contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that,
(i) with respect to projected financial information, each Loan Party represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time (it being understood and agreed that
forecasts, estimates and projections as to future events are not to be viewed as
facts or guaranties of future performance, that actual results during the period
or periods covered by such projections may differ from the projected results and
that such differences may be material and that the Borrower makes no
representation that such representations will in fact be realized) and (ii) as
to statements, information and reports specified as having been derived by the
Borrower from third parties, other than Affiliates of the Borrower or any of its
Subsidiaries, the Borrower represents only that it has no knowledge of any
material misstatement therein.

 

5.14      Sanctions Concerns and Anti-Corruption Laws.

 

(a)         Sanctions Concerns. Neither the Loan Parties, nor any of their
Subsidiaries, nor any director, officer or employee thereof, is an individual or
entity that is, or is owned or controlled by any individual or entity that is
(i) currently the subject or target of any Sanctions, (ii) included on OFAC’s
List of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority as applicable to the Borrower or
(iii) located, organized or resident in a Designated Jurisdiction. The Borrower
and its Subsidiaries have conducted their businesses in compliance with all
applicable Sanctions and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such Sanctions.

 

(b)         Anti-Corruption Laws. The Loan Parties and their Subsidiaries have
conducted their business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions as applicable to the Borrower, and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

 



-47-

 

 

5.15      Responsible Officers.

 

Set forth on Schedule 1.01(c) are Responsible Officers, holding the offices
indicated next to their respective names, as of the Closing Date and updated
from time to time in writing by the Borrower and such Responsible Officers are
the duly elected and qualified officers of such Loan Party and are duly
authorized to execute and deliver, on behalf of the respective Loan Party, this
Agreement, and the other Loan Documents.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause (other than with respect to Section 6.01 and 6.02) each of its
Subsidiaries to:

 

6.01      Financial Statements.

 

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)         Audited Financial Statements. As soon as available, but in any event
within ninety (90) days after the end of each fiscal year of the Borrower (or,
if earlier, fifteen (15) days after the date required to be filed with the SEC
(without giving effect to any extension permitted by the SEC)), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations, changes
in shareholders’ equity and cash flows for such fiscal year, setting forth in
each case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP,  such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit.

 

(b)         Quarterly Financial Statements. As soon as available, but in any
event within forty-five (45) days after the end of each of the first three
(3) fiscal quarters of each fiscal year of the Borrower (or, if earlier, five
(5) days after the date required to be filed with the SEC (without giving effect
to any extension permitted by the SEC)), a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP and including
management discussion and analysis of operating results inclusive of operating
metrics in comparative form, certified by the chief executive officer, chief
financial officer, treasurer or controller who is a Responsible Officer of the
Borrower as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries,
subject only to normal year-end audit adjustments and the absence of footnotes.

 



-48-

 

 

(c)         Documents required to be delivered pursuant to Section 6.01(a) or
(b) (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 1.01(a); or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the Borrower shall notify the
Administrative Agent (by fax transmission or e-mail transmission) of the posting
of any such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

(d)         The Borrower hereby acknowledges that (i) the Administrative Agent
and/or an Affiliate thereof may, but shall not be obligated to, make available
to the Lenders materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar or a substantially similar
electronic transmission system (the “Platform”) and (ii) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (A) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(B) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, any Affiliate thereof, the Arrangers and
the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 11.07); (C) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (D) the Administrative Agent and any Affiliate thereof and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

 

6.02      Certificates; Other Information.

 

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)            SEC Notices. Reasonably promptly after receipt thereof by any
Loan Party or any Subsidiary thereof, copies of each written notice or other
correspondence received from the SEC concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof that would
reasonably be expected to result in a Material Adverse Effect.

 

(b)            Additional Information. Reasonably promptly, such additional
information regarding the business, financial, legal or corporate affairs of any
Loan Party or any Subsidiary thereof as Administrative Agent or any Lender
reasonably determines is relevant to the Loan Documents and the Facility created
hereby, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may reasonably request from time to time.

 



-49-

 

 

(c)         Compliance Certificate. Concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b) (commencing with
the delivery of the financial statements for the fiscal quarter ended June 30,
2020) a duly completed Compliance Certificate signed by the chief executive
officer, chief financial officer, treasurer or controller which is a Responsible
Officer of the Borrower. Unless the Administrative Agent or a Lender requests
executed originals, delivery of the Compliance Certificate may be by electronic
communication including fax or email and shall be deemed to be an original and
authentic counterpart thereof for all purposes.

 

(d)         PATRIOT Act and Beneficial Ownership. Promptly following any request
therefor, information and documentation reasonably requested by any Lender for
purposes of compliance with applicable “know your customer” requirements under
the PATRIOT Act, the Beneficial Ownership Regulation or other applicable
anti-money laundering laws.

 

6.03      Notices.

 

Promptly notify the Administrative Agent and each Lender:

 

(a)         of the occurrence of any Default; and

 

(b)         of the occurrence of any ERISA Event that has resulted in or would
reasonably be expected to result in a Material Adverse Effect.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Borrower has taken and proposes to take with respect thereto.

 

6.04      Payment of Obligations.

 

Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless (i) the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained by the
Borrower or such Subsidiary or (ii) the failure to do so would not reasonably be
expected to have a Material Adverse Effect; (b) all lawful claims which, if
unpaid, would by law become a Lien upon its property, except to the extent that
any such Lien would be permitted to be incurred pursuant to Section 7.01; and
(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, except to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

6.05      Preservation of Existence, Etc.

 

(a)         Preserve, renew and maintain in full force and effect its legal
existence and, to the extent such concept exists and is applicable under the
requirements of Applicable Law of the relevant jurisdiction (and for the
avoidance of doubt such concept is not applicable to the Loan Parties and their
Subsidiaries incorporated in England & Wales) good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05 or (other than with respect to the Borrower) except to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect;

 

(b)         take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect; and

 



-50-

 

 

(c)         preserve or renew all of its registered patents, trademarks, trade
names and service marks, the non-preservation of which would reasonably be
expected to have a Material Adverse Effect.

 

6.06      Maintenance of Properties.

 

(a)         Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect; and

 

(b)         make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.

 

6.07      Maintenance of Insurance.

 

Maintain with financially sound and reputable insurance companies not Affiliates
of the Borrower, insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts (after giving
effect to any self-insurance compatible with the following standards) as are
customarily carried under similar circumstances by such other Persons,
including, without limitation, terrorism insurance, except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

6.08      Compliance with Laws.

 

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.

 

6.09      Books and Records.

 

Maintain full and accurate books of record and account in conformity with GAAP
consistently applied.

 

6.10      Inspection Rights.

 

Except to the extent prohibited by Applicable Law, regulatory policy or
regulatory restriction (in the reasonable good faith judgment of the Borrower),
no more than once a year and at their own expense (unless an Event of Default
then exists in which case there shall be no limit so long as the Event of
Default exists), permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate and financial records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
Responsible Officers, at such reasonable times during normal business hours,
upon reasonable advance notice to the Borrower; provided, however, that such
visits, inspections, examinations and/or discussions shall be reasonably related
to the Administrative Agent’s or any Lender’s rights and obligations hereunder
and shall not require Borrower to provide any records or information subject to
attorney-client or other similar legal privilege under Applicable Law (provided
that, with respect to any such withheld information, the Borrower shall (a) make
the Administrative Agent aware that information is being withheld and (b) use
commercially reasonable efforts to communicate the relevant information in a way
that does not violate such attorney-client or other similar legal privilege);
provided further, that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.

 



-51-

 

 

6.11      Use of Proceeds.

 

The proceeds of the Credit Extensions may be used to pay for fees and expenses
incurred in connection with the transactions contemplated herein and for working
capital, capital expenditures, Acquisitions permitted hereunder and any other
lawful corporate purposes not in contravention of any Law or of any Loan
Document.

 

6.12      Compliance with Environmental Laws.

 

Except as would not reasonably be expected to have a Material Adverse Effect,
comply in all respects, with all applicable Environmental Laws.

 

6.13      Covenant to Guarantee Obligations.

 

In connection with the delivery of the Compliance Certificate referred to in
Section 6.02(c), if, since the date of the delivery of the last Compliance
Certificate, any Investment, Disposition of assets by the Borrower or any
Subsidiary, or Acquisition resulted in a Person becoming a Material Subsidiary,
cause each Person that becomes a Material Subsidiary to become a Guarantor
hereunder by way of execution of a Joinder Agreement. In connection with the
foregoing, the Loan Parties shall deliver to the Administrative Agent, with
respect to each new Guarantor to the extent applicable, substantially the same
documentation required pursuant to Sections 4.01(b) and (c).

 

6.14      Anti-Corruption Laws.

 

Conduct its business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions as applicable to the Borrower and maintain
policies and procedures designed to promote and achieve compliance with such
laws.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:

 

7.01      Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”):

 

(a)         Liens existing on the Closing Date and listed on Schedule 7.01 and
any renewals or extensions thereof;

 

(b)         Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP or for which the failure to pay would not reasonably be
expected to result in a Material Adverse Effect;

 



-52-

 

 

(c)         Statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than sixty (60) days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person;

 

(d)         pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA or to secure letters of credit
issued with respect thereto;

 

(e)         deposits to secure the performance of bids, trade contracts and
leases (other than for borrowed money), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(f)          easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(g)         Liens securing judgments for the payment of money (or appeal or
other surety bonds relating to such judgments) not constituting an Event of
Default under Section 8.01(h);

 

(h)         Liens on any asset acquired, repaired, constructed or improved by
the Borrower or any Subsidiary securing Indebtedness permitted under
Section 7.02 incurred or assumed for the purpose of such acquisition, repair,
construction or improvement; provided that (i) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness and
(ii) any such Lien shall be created substantially simultaneously with or within
12 months after the acquisition thereof or the completion of the repair,
construction or improvement thereof;

 

(i)          Liens incurred in the ordinary course of business on deposit,
custody and securities accounts;

 

(j)         Any interest or title of a lessor, licensor or sublessor under any
lease, license or sublease entered into by any Loan Party or any Subsidiary
thereof in the ordinary course of business and covering only the assets so
leased, licensed or subleased and other Liens incurred in the ordinary course of
business that do not secure Indebtedness;

 

(k)         Liens of a collection bank arising under Section 4-210 of the
uniform commercial code (or its equivalent) in the applicable jurisdiction on
items in the course of collection;

 

(l)          Liens on property or property of a Person existing at the time such
property is acquired or such Person is merged into or consolidated with the
Borrower or any Subsidiary of the Borrower or becomes a Subsidiary of the
Borrower; provided that such Liens were not created in contemplation of such
acquisition, merger, consolidation or Investment and do not extend to any assets
other than such acquired property or those of the Person merged into or
consolidated with the Borrower or such Subsidiary or acquired by the Borrower or
such Subsidiary, and the applicable Indebtedness secured by such Lien is
permitted under Section 7.02;

 



-53-

 

 

(m)        Liens (not securing borrowed money) in favor of a Governmental
Authority arising from or contemplated by any zoning, building, insurance,
licensing requirements or similar laws, rules, regulations or rights reserved to
or vested in any Governmental Authority or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority;

 

(n)         Liens securing obligations under Swap Contracts;

 

(o)         Liens securing obligations of any Loan Party or any Subsidiary owed
to another Loan Party or any Subsidiary;

 

(p)         Liens arising out of deposits of cash or securities into collateral
trusts or reinsurance trusts with ceding companies or insurance regulators or on
cash or securities repurchase, reverse repurchase and securities lending
transactions or arising under escrows, trusts, custodianships, separate
accounts, funds withheld procedures, and similar deposits, arrangements or
agreements established with respect to insurance policies, annuities, guaranteed
investment contracts and similar products underwritten by, or reinsurance
agreements or as otherwise entered in the ordinary course of business;

 

(q)         Liens securing Indebtedness permitted to be incurred pursuant to
Section 7.02(i); and

 

(r)          Liens securing the refinancing, extension or renewal of any
Indebtedness or other obligations secured by a Lien permitted hereunder so long
as such Liens do not attach to any additional property in connection with such
refinancing, extension or renewal;

 

provided that, none of the restrictions under this Section 7.01 shall apply to
the Morningstar Seed Portfolios or any margin stock held by the Borrower or any
of its Subsidiaries.

 

7.02      Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)         Indebtedness under the Loan Documents;

 

(b)         Indebtedness outstanding on the date hereof and listed on
Schedule 7.02 and any refinancings, refundings, renewals, replacements or
extensions thereof;

 

(c)         Indebtedness in respect of Capitalized Leases and purchase money
obligations for fixed or capital assets; provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$75,000,000;

 

(d)         loans or advances made by any Loan Party to any Subsidiary or any
other Loan Party and made by any Subsidiary to any Loan Party or any other
Subsidiary;

 

(e)         Guarantees of the Borrower or any Subsidiary in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any wholly-owned
Subsidiary;

 

(f)          Indebtedness of any Person that is merged into or consolidated with
the Borrower or any Subsidiary of the Borrower or becomes a Subsidiary of the
Borrower or in respect of assets acquired after the date hereof in a transaction
permitted hereunder; provided that such Indebtedness is existing at the time
such Person is merged into or consolidated with the Borrower or any Subsidiary
of the Borrower or becomes a Subsidiary of the Borrower or such assets are
acquired (and was not incurred solely in contemplation thereof) and any
refinancings, refundings, renewals or extensions thereof;

 



-54-

 

 

(g)         obligations (contingent or otherwise) existing or arising under any
Swap Contract, provided that such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with the business of such Person or its affiliate;

 

(h)         Indebtedness (including any Guarantees) of the Borrower and its
Subsidiaries incurred pursuant to the Senior Credit Agreement;

 

(i)          other secured Indebtedness not contemplated by the above provisions
in an aggregate principal amount outstanding at such time not to exceed 15% of
Consolidated Total Assets as of the date of incurrence so long as no Default or
Event of Default exists or would otherwise result therefrom as of the date of
incurrence; and

 

(j)          other unsecured Indebtedness not contemplated by the above
provisions, so long as after giving Pro Forma Effect to such Indebtedness at the
time of incurrence (x) the Consolidated Leverage Ratio is not greater than the
applicable ratio under Section 7.13(a) and (y) no Default or Event of Default
exists or would otherwise result therefrom.

 

7.03      Investments.

 

Make or hold any Investments, except:

 

(a)         Investments held by the Borrower and its Subsidiaries in the form of
cash or Cash Equivalents;

 

(b)         advances to officers, directors and employees of the Borrower and
Subsidiaries in the ordinary course of business for travel, entertainment,
relocation and analogous ordinary business purposes;

 

(c)         (i) Investments by the Borrower and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by the Borrower and its Subsidiaries in Loan Parties,
(iii) additional Investments by Subsidiaries of the Borrower that are not Loan
Parties in other Subsidiaries, and (iv) investments by the Borrower and the
Subsidiaries in Equity Interests of their respective Subsidiaries;

 

(d)         Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

(e)         Guarantees permitted by Section 7.02;

 

(f)          Investments existing on the date hereof (other than those referred
to in Section 7.03(c)(i)) and set forth on Schedule 7.03;

 

(g)         Permitted Acquisitions;

 

(h)         other Investments not contemplated by the above provisions not
exceeding $50,000,000 in the aggregate in any fiscal year of the Borrower; and

 

(i)          other Investments, so long as after giving Pro Forma Effect to such
Investment at the time of such investment (x) the Consolidated Leverage Ratio is
not greater than the applicable ratio under Section 7.13(a) and (y) no Default
or Event of Default exists or would otherwise result therefrom; and

 

(j)          the Sustainalytics Acquisition.

 



-55-

 

 

 

7.04            Fundamental Changes.

 

Merge, dissolve, liquidate, consolidate with or into another Person or
consummate a Division as the Dividing Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

 

(a)            any Loan Party may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Loan Party;

 

(b)            any Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;

 

(c)            in connection with any Permitted Acquisition, any Subsidiary of
the Borrower may merge into or consolidate with any other Person or permit any
other Person to merge into or consolidate with it; provided that in each case,
immediately after giving effect thereto (i) in the case of any such merger or
consolidation to which the Borrower is not party to, the Person surviving such
merger shall be a wholly-owned Subsidiary of the Borrower, (ii) in the case of
any such merger or consolidation to which the Borrower is a party, the Borrower
is the surviving Person and (iii) in the case of any such merger or
consolidation to which any Guarantor (other than the Borrower) is a party, a
Guarantor shall be the surviving Person;

 

(d)            so long as no Default has occurred and is continuing or would
result therefrom, each of the Borrower and any of its Subsidiaries may merge
into or consolidate with any other Person or permit any other Person to merge
into or consolidate with it; provided, however, that in each case, immediately
after giving effect thereto (i) in the case of any such merger or consolidation
to which the Borrower is a party, the Borrower is the surviving Person and
(ii) in the case of any such merger or consolidation to which any Guarantor
(other than the Borrower) is a party, a Guarantor shall be the surviving Person;







 

(e)            any Subsidiary may dissolve or liquidate if such dissolution or
liquidation results from Dispositions not prohibited by this Agreement; and

 

(f)            any Material Subsidiary that is a limited liability company may
consummate a Division as the Dividing Person if, immediately upon the
consummation of the Division, the assets of the applicable Dividing Person are
held by one or more Material Subsidiaries at such time, or, with respect to
assets not so held by one or more Material Subsidiaries, such Division, in the
aggregate, would otherwise result in a Disposition permitted by Section 7.05(e);
provided that, notwithstanding anything to the contrary in this Agreement, any
Subsidiary which is a Division Successor resulting from a Division of assets of
a Material Subsidiary may not be deemed to be a Subsidiary that is not a
Material Subsidiary at the time of or in connection with the applicable
Division.

 



-56-

 

 





 



7.05            Dispositions.

 

Make any Disposition, except:

 

(a)            Permitted Transfers;

 

(b)            Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;

 

(c)            Dispositions of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

(d)            Dispositions permitted by Section 7.04;

 

(e)            other Dispositions so long as (i) the consideration paid in
connection therewith shall be cash or Cash Equivalents paid contemporaneously
with consummation of the transaction and shall be in an amount not less than the
fair market value of the property disposed of, (ii) such transaction does not
involve the sale or other disposition of a minority Equity Interests in any Loan
Party, and (iii) the aggregate net book value of all of the assets sold or
otherwise disposed of by the Loan Parties and their Subsidiaries in all such
transactions during any fiscal year of the Borrower shall not exceed 20% of
Consolidated Total Assets; provided, however, that if, as of the date of any
proposed Disposition pursuant to this Section 7.05(e), all Dispositions made
pursuant to this Section 7.05(e) (after giving effect to such proposed
Disposition) in such fiscal year of the Borrower exceed 10% of Consolidated
Total Assets as of such date, the Borrower shall be in Pro Forma Compliance with
each of the financial covenants set forth in Section 7.13 after giving effect to
such proposed Disposition treating all such Dispositions pursuant to this
Section 7.05(e) in such fiscal year as one Material Disposition; and

 

(f)            Dispositions of Investments constituting minority Equity
Interests of Persons that are not Subsidiaries, so long as after giving Pro
Forma Effect to such Disposition at the time of such Disposition (x) the
Consolidated Leverage Ratio is not greater than the applicable ratio under
Section 7.13(a) and (y) no Default or Event of Default exists or would otherwise
result therefrom.

 

provided that, none of the restrictions under this Section 7.05 shall apply to
the Morningstar Seed Portfolios or any margin stock held by the Borrower or any
of its Subsidiaries.

 

7.06            Restricted Payments.



 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that, so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

 

(a)            each Subsidiary may make Restricted Payments (i) to any Loan
Party or Subsidiary and (ii) to any other Person that owns Equity Interests in
such Subsidiary on a ratable basis according to its respective holdings of the
type of Equity Interest in respect of which such Restricted Payment is being
made;

 

(b)            the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in common Equity Interests of
such Person; and

 

(c)            the Borrower and its Subsidiaries may make other Restricted
Payments, so long as after giving Pro Forma Effect to such Restricted Payment
(x) the Consolidated Leverage Ratio is not greater than the applicable ratio
under Section 7.13(a) and (y) no Default or Event of Default exists or would
otherwise result therefrom.

 



-57-

 

 



7.07            Change in Nature of Business.

 

Engage in any material line of business in a substantially different industry
from those lines of business conducted by the Borrower and its Subsidiaries on
the date hereof or any business related, complementary or incidental thereto.

 

7.08            Transactions with Affiliates.

 

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) transactions
described on Schedule 7.08(a) as may be updated from time to time with the
written consent of the Administrative Agent and the Required Lenders,
(b) advances, transfers and other transactions between and among the Borrower
and any of its Subsidiaries not otherwise prohibited by this Agreement,
(c) (i) any employment, equity award, equity option or equity appreciation
agreement or plan entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business of the Borrower or such Subsidiary and
(ii) customary compensation, indemnification and other benefits made available
to officers, directors or employees of the Borrower and any of its Subsidiaries,
including reimbursement or advancement of out-of-pocket expenses and provisions
of officers’ and directors’ liability insurance, (d) Restricted Payments not
prohibited by Section 7.06 and (e)  other transactions on terms and conditions
substantially as favorable to such Person as would be obtainable by it at the
time in a comparable arms-length transaction with a Person other than an
officer, director or Affiliate.

 

7.09            Burdensome Agreements.

 

(a)            Enter into, or permit to exist, any Contractual Obligation
(except for this Agreement, the other Loan Documents and the Senior Credit
Agreement (including the “Loan Documents” defined therein)) that encumbers or
restricts the ability of any such Person to (i) act as a Loan Party; (ii) make
Restricted Payments to any Loan Party, (iii) pay any Indebtedness or other
obligation owed to any Loan Party or (iv) make loans or advances to any Loan
Party, or (v) create any Lien upon any of their properties or assets, whether
now owned or hereafter acquired, except, in the case of clause (a)(v) only, for
any document or instrument governing Indebtedness secured by Permitted Liens,
provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Liens.

 

(b)            Clause (a) of this Section 7.09 shall not prohibit (i) any such
encumbrance or restriction existing under or by reason of Applicable Law,
(ii) Permitted Liens, (iii) any Contractual Obligation (A) governing property
existing at the time of the acquisition thereof, so long as the limitation
relates only to the property so acquired or (B) of any Subsidiary existing at
the time such Subsidiary was merged or consolidated with or into, or acquired
by, the Borrower or a Subsidiary of the Borrower, or otherwise became a
Subsidiary of the Borrower in each case not created in contemplation of such
acquisition, merger or consolidation, and any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of such Contractual Obligations; provided that the amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacement or refinancings are no more restrictive, taken as a whole, with
respect to such limitations than those contained in such Contractual
Obligations, (iv) customary non-assignment provisions in Contractual Obligations
entered into in the ordinary course of business, (v) any such Contractual
Obligation restricting any mutual fund or investment fund managed or advised by
a Subsidiary, (vi) restrictions on cash or other deposits or net worth imposed
by customers under contracts entered into in the ordinary course of business,
(vii) any Contractual Obligation related to any Indebtedness not prohibited by
this Agreement, (viii) any Contractual Obligation with respect to the
disposition or distribution of property or cash in joint ventures not otherwise
prohibited by this Agreement and entered into in the ordinary course of
business, (ix) any Contractual Obligation related to the sale, transfer or other
disposition of a Subsidiary or property that is not prohibited by this
Agreement; provided that such limitation applies only to that Subsidiary or
property, as applicable, pending such sale, transfer or other disposition or
(x) any Contractual Obligation related to preferred Equity Interests issued by a
Subsidiary of the Borrower or the payment of dividends thereon in accordance
with the terms thereof, provided that issuance of such preferred Equity
Interests is not prohibited by Section 7.02 and the terms of such preferred
Equity Interest do not expressly restrict the ability of such Subsidiary to make
Restricted Payments (other than requirements to pay dividends or liquidation
preferences on such preferred Equity Interests prior to paying any dividends or
making any other distributions on other Equity Interests).

 



-58-

 

 

7.10            Use of Proceeds.

 

Use the proceeds of any Credit Extension in any manner that would cause the
representation in Section 5.12 not to be true immediately after giving effect to
such use of proceeds.

 

7.11            Sanctions.

 

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, that, at the time of such funding, is the subject
of Sanctions, or in any other manner that will result in a violation by any
Person (including any Person participating in the transaction, whether as
Lender, an Arranger, Administrative Agent, or otherwise) of Sanctions.

 

7.12            Anti-Corruption Laws.

 

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions as applicable to the Borrower.

 

7.13            Financial Covenants.

 

(a)            Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio as of the end of any Measurement Period ending as of the end of any fiscal
quarter of the Borrower to be greater than 3.50 to 1.00; provided that, solely
with respect to the four fiscal quarters following any Acquisition permitted by
this Agreement with an aggregate purchase price in excess of $100,000,000 (a
“Material Acquisition”), the Consolidated Leverage Ratio determined as of the
end of such four fiscal quarters shall not be greater than 3.75 to 1.00;
provided, further, that if the Consolidated Leverage Ratio has increased
pursuant to the previous proviso, then there must exist at least one fiscal
quarter without such an increase in effect prior to giving effect to any
subsequent increase resulting from a Material Acquisition.

 

 

(b)            Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio as of the end of any Measurement Period ending as of the
end of any fiscal quarter of the Borrower to be less than 3.00 to 1.00.

 



-59-

 

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01            Events of Default.

 

Any of the following shall constitute an event of default (each, an “Event of
Default”):

 

(a)            Non-Payment. The Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein and in the currency required
hereunder, any amount of principal of any Loan when and as required herein, or
(ii) within five (5) Business Days after the same becomes due and payable, any
interest on any Loan, or any fee due hereunder pursuant to Section 2.09, or
(iii) within five (5) days after the same becomes due and payable, any other
amount payable hereunder or under any other Loan Document; or

 

(b)            Specific Covenants.  Any Loan Party fails to perform or observe
any term, covenant or agreement contained in any of Sections 6.03(a) or 6.05, or
Article VII; or

 

(c)            Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in this Agreement on its part to be performed or observed and such
failure continues for thirty (30) days after written notice is given by the
Administrative Agent to the Borrower; or

 

(d)            Representations and Warranties. Any representation, warranty or
certification made or deemed made by or on behalf of the Borrower or any other
Loan Party herein or in any other Loan Document shall be incorrect or misleading
in any material respect when made or deemed made in any material respect
(provided that any Default arising therefrom shall not be deemed to be
continuing if the facts give rise to such representation, warranty or
certification being incorrect or misleading are corrected such that the
representation, warranty or certification if made again would be true); or

 

(e)            Cross-Default. (i) Any Loan Party (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount of more than $100,000,000 and such failure continues
after the passing of the applicable notice and grace periods, or (B) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, in each case, beyond the applicable
grace, cure, extension, forbearance or similar period, if the effect of which
failure is to cause such Indebtedness to be declared to be due and payable or
required to be repurchased or prepaid(other than regularly scheduled payment)
prior to its stated maturity (provided that, with respect to clause (B) only,
the foregoing shall not apply to any mandatory tender, mandatory prepayment or
put in connection with the consummation of any transaction not prohibited by
this Agreement); or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Loan
Party or any Subsidiary thereof is an Affected Party (as so defined therein)
and, in either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than the $100,000,000 (x) after giving
effect to any applicable grace, cure, extension, forbearance or similar period,
the effect of such Early Termination Date is to cause such Swap Termination
Value to become due and (y) such Swap Termination Value has not been paid when
due; or



 

(f)            Insolvency Proceedings, Etc. Any Loan Party institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or

 



-60-

 

 

(g)            Inability to Pay Debts; Attachment. (i) Any Loan Party becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
sixty (60) calendar days (or such longer period for which a stay of enforcement
is allowed by applicable Law) after its issue or levy.

 

(h)            Judgments. There is entered against any Loan Party (i) one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments and orders) exceeding $100,000,000 (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of thirty (30) consecutive days after the entry of such judgment during which a
discharge, stay of enforcement of such judgment, by reason of a pending appeal
or otherwise, is not in effect; or

 

(i)            ERISA. (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or would reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$100,000,000, or (ii) the Borrower or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $100,000,000; or

 

(j)            Invalidity of Loan Documents. Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all Obligations
arising under the Loan Documents, ceases to be in full force and effect; or any
Loan Party or any other Person contests in any manner the validity or
enforceability of any Loan Document (other than contingent obligations not yet
due and payable); or any Loan Party denies that it has any or further liability
or obligation under any Loan Document, or purports to revoke, terminate or
rescind any Loan Document; or

 

(k)            Change of Control. There occurs any Change of Control.



 

Without limiting the provisions of Article IX, if a Default shall have occurred
under the Loan Documents, then such Default will continue to exist until it
either is cured (to the extent specifically permitted) in accordance with the
Loan Documents or is otherwise expressly waived by Administrative Agent (with
the approval of the requisite Lenders (in their sole discretion)) as determined
in accordance with Section 11.01; and once an Event of Default occurs under the
Loan Documents, then such Event of Default will continue to exist until it is
expressly waived by the requisite Lenders or by the Administrative Agent with
the approval of the requisite Lenders, as required hereunder in Section 11.01.

 



-61-

 

 

8.02            Remedies upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of the Required Lenders, take
any or all of the following actions:

 

(a)            declare the Commitment of each Lender to make Loans to be
terminated, whereupon such Commitments and obligation shall be terminated;

 

(b)            declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

 

(c)            exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or Applicable
Law or equity;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.

  

8.03            Application of Funds.

 

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all Obligations then due
hereunder, any amounts received on account of the Obligations shall, subject to
the provisions of Sections 2.15, be applied by the Administrative Agent in the
following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender)) arising under the Loan Documents and amounts payable under
Article III, ratably among them in proportion to the respective amounts
described in this Second clause payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations arising under the Loan
Documents, ratably among the Lenders in proportion to the respective amounts
described in this Third clause payable to them;



 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Administrative Agent and the Lenders in
proportion to the respective amounts described in this Fourth clause held by
them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 



-62-

 

 

ARTICLE IX

 

ADMINISTRATIVE AGENT

 

9.01            Appointment and Authority.

 

Each of the Lenders hereby irrevocably appoints, designates and authorizes Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Article IX are solely for the benefit of the Administrative Agent and the
Lenders, and neither the Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

9.02            Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust, financial, advisory, underwriting or other business with any
Loan Party or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or to provide notice to or consent of the Lenders with respect
thereto.

 

9.03            Exculpatory Provisions.

 

(a)            The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent and its Related Parties:

 

(i)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)            shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 





-63-

 

  

(iii)            shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty or responsibility to disclose, and shall not
be liable for the failure to disclose, any information relating to any Loan
Party or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

(b)            Neither the Administrative Agent nor any of its Related Parties
shall be liable for any action taken or not taken by the Administrative Agent
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby or thereby (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary), or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
11.01 and 8.02 or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
non-appealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by the Borrower or a Lender.

 

(c)            Neither the Administrative Agent nor any of its Related Parties
have any duty or obligation to any Lender or participant or any other Person to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04            Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. For purposes of determining compliance
with the conditions specified in Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objections.



 



-64-

 

 

9.05            Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article IX shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Facilities as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

9.06            Resignation of Administrative Agent.

 

(a)            Notice. The Administrative Agent may at any time give notice of
its resignation to the Lenders and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above; provided that in no event shall any
successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)            Effect of Resignation. With effect from the Resignation Effective
Date (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any cash collateral security held by the Administrative Agent on behalf
of the Lenders under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such cash collateral security until such time as a
successor Administrative Agent is appointed) and (ii) except for any indemnity
payments or other amounts then owed to the retired Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring Administrative Agent as of the Resignation Effective Date), and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 9.06). The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article IX and
Section 11.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them (A) while the
retiring Administrative Agent was acting as Administrative Agent and (B) after
such resignation for as long as any of them continues to act in any capacity
hereunder or under the other Loan Documents, including, without limitation,
(1) acting as collateral agent or otherwise holding any cash collateral security
on behalf of any of the Lenders and (2) in respect of any actions taken in
connection with transferring the agency to any successor Administrative Agent.

 



-65-

 

 

9.07            Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08            No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the titles listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, an Arranger or a Lender hereunder.

 

9.09            Administrative Agent May File Proofs of Claim; Credit Bidding.

 

(a)            In case of the pendency of any proceeding under any Debtor Relief
Law or any other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(i)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 11.04) allowed in such judicial
proceeding; and

 

(ii)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.

 

(b)            Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender to authorize the
Administrative Agent to vote in respect of the claim of any Lender or in any
such proceeding.



 



-66-

 

 

9.10            Guaranty Matters.

 

(a)            Each of the Lenders irrevocably authorize the Administrative
Agent, at its option and in its discretion to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted under the Loan Documents.

 

(b)            Upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to release
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.

 

9.11            Certain ERISA Matters.

 

(a)            Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

 

(i)            such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments, or this agreement,

 

(ii)            the transaction exemption set forth in one or more PTEs, such as
PTE 84–14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95–60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90–1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91–38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96–23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

 

(iii)            (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84–14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84–14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84–14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

 

(iv)            such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

  

-67-

 



 

(b)            In addition, unless either (1) clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

 

ARTICLE X

 

CONTINUING GUARANTY

 

10.01            Guaranty.

 

Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as a primary obligor and as a guaranty of payment and performance
and not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all of the Obligations when due and
payable, whether for principal, interest, premiums, fees, indemnities, damages,
costs, expenses or otherwise, of the Borrower to the Guaranteed Parties, arising
hereunder or under any other Loan Document (including all renewals, extensions,
amendments, refinancings and other modifications thereof and all costs,
attorneys’ fees and expenses incurred by the Guaranteed Parties in connection
with the collection or enforcement thereof) (for each Guarantor, subject to the
proviso in this sentence, its “Guaranteed Obligations”); provided that the
liability of each Guarantor individually with respect to this Guaranty shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance under Section 548 of the
Bankruptcy Code of the United States or any comparable provisions of any
applicable state law or other Applicable Law. Without limiting the generality of
the foregoing, the Guaranteed Obligations shall include any such indebtedness,
obligations and liabilities, or portions thereof, which may be or hereafter
become unenforceable or compromised or shall be an allowed or disallowed claim
under any proceeding or case commenced by or against any debtor under any Debtor
Relief Laws. The Administrative Agent’s books and records showing the amount of
the Obligations shall be admissible in evidence in any action or proceeding.
This Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Obligations or any instrument or agreement evidencing any
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Obligations which might otherwise constitute a
defense to the enforceability of this Guaranty, and each Guarantor hereby
irrevocably waives any defenses it may now have or hereafter acquire to the
enforceability of this Guaranty in any way relating to any or all of the
foregoing.

 

10.02            Rights of Lender.

 

Each Guarantor consents and agrees that the Guaranteed Parties may, at any time
and from time to time, to the extent permitted herein and in the Loan Documents
without notice or demand, take the following actions without affecting the
enforceability or continuing effectiveness of this Guaranty: (a) amend, extend,
renew, compromise, discharge, accelerate or otherwise change the time for
payment or the terms of the Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Obligations; (c) apply
such security and direct the order or manner of sale thereof as the
Administrative Agent, and the Lenders in their sole discretion may determine;
and (d) release or substitute one or more of any endorsers or other Guarantors
of any of the Obligations. Without limiting the generality of the foregoing,
solely with respect to the enforceability of this Guaranty, each Guarantor
consents to the taking of, or failure to take, any action which might in any
manner or to any extent vary the risks of such Guarantor under this Guaranty or
which, but for this provision, might operate as a discharge of such Guarantor.

  

-68-

 

 



10.03            Certain Waivers.

 

Each Guarantor waives each of the following with respect to the enforceability
of this Guaranty: (a) any defense arising by reason of any disability or other
defense of the Borrower or any other Guarantor, or the cessation from any cause
whatsoever (including any act or omission of any Guaranteed Party) of the
liability of the Borrower or any other Loan Party; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower or any other Loan Party; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against the Borrower or any other Loan Party, proceed against or exhaust
any security for the Obligations, or pursue any other remedy in the power of any
Guaranteed Party whatsoever; (e) any benefit of and any right to participate in
any security now or hereafter held by any Guaranteed Party; and (f) to the
fullest extent permitted by law, any and all other defenses or benefits that may
be derived from or afforded by Applicable Law limiting the liability of or
exonerating guarantors or sureties. Each Guarantor expressly waives with respect
to the enforceability of this Guaranty all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Obligations.

 

10.04            Obligations Independent.

 

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Obligations and the obligations
of any other Guarantor, and a separate action may be brought against each
Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.

 

10.05            Subrogation.

 

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the Commitments
and the Facilities are terminated. If any amounts are paid to a Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Guaranteed Parties and shall forthwith be paid to the
Guaranteed Parties to reduce the amount of the Obligations, whether matured or
unmatured.

 

10.06            Termination; Reinstatement.

 

This Guaranty is a continuing and irrevocable guaranty (when due and payable) of
all Obligations now or hereafter existing and shall remain in full force and
effect until the Facility Termination Date. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or a Guarantor is made, or
any of the Guaranteed Parties exercises its right of setoff, in respect of the
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any of
the Guaranteed Parties in their discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Laws or otherwise, all as if such payment had not been made or such setoff had
not occurred and whether or not the Guaranteed Parties are in possession of or
have released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of each Guarantor under this paragraph
shall survive termination of this Guaranty.



 



-69-

 

 

10.07            Stay of Acceleration.

 

If acceleration of the time for payment of any of the Obligations is stayed, in
connection with any case commenced by or against a Guarantor or the Borrower
under any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless
be payable by each Guarantor, jointly and severally, immediately upon demand by
the Guaranteed Parties.

 

10.08            Condition of Borrower.

 

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower and any other Guarantor
such information concerning the financial condition, business and operations of
the Borrower and any such other Guarantor as such Guarantor requires, and that
none of the Guaranteed Parties has any duty, and such Guarantor is not relying
on the Guaranteed Parties at any time, to disclose to it any information
relating to the business, operations or financial condition of the Borrower or
any other Guarantor (each Guarantor waiving any duty on the part of the
Guaranteed Parties to disclose such information and any defense relating to the
failure to provide the same).

 

10.09            Appointment of Borrower.

 

Each of the Guarantors (other than the Borrower) hereby appoints the Borrower to
act as its agent for all purposes of this Agreement and the other Loan Documents
and agrees that (a) the Borrower may execute such documents on behalf of such
Guarantor as the Borrower deems appropriate in its sole discretion and each
Guarantor shall be obligated by all of the terms of any such document executed
on its behalf, (b) any notice or communication delivered by the Administrative
Agent, or a Lender to the Borrower shall be deemed delivered to each Guarantor
and (c) the Administrative Agent, or the Lenders may accept, and be permitted to
rely on, any document, instrument or agreement executed by the Borrower on
behalf of each Guarantor.

 

10.10            Right of Contribution.

 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under Applicable Law.

 



-70-

 

 

ARTICLE XI

 

MISCELLANEOUS

 

11.01            Amendments, Etc.

 

(a)            Subject to Section 3.03(c) and the last paragraph of this
Section 11.01, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:



 

(i)            waive any condition set forth in Section 4.02 or, in the case of
the initial Credit Extension, Section 4.01, without the written consent of each
Lender;

 

(ii)            [Reserved].

 

(iii)            extend or increase the Commitment of any Lender (or reinstate
any Commitment terminated pursuant to Section 8.02) without the written consent
of such Lender (it being understood and agreed that a waiver of any condition
precedent in Section 4.02 or of any Default or a mandatory reduction in
Commitments is not considered an extension or increase in Commitments of any
Lender);

 

(iv)            postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under such other Loan Document without the written consent of each Lender
entitled to such payment;

 

(v)            reduce the principal of, or the rate of interest specified herein
on, any Loan, or any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
entitled to such amount; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;

 

(vi)            change Section 8.03 or Section 2.13 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;

 

(vii)            change any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or thereunder or make any determination or grant any consent
hereunder (other than the definitions specified in clause (ii) of this clause
(a)(vii)), without the written consent of each Lender;

 

(viii)            release all or substantially all of the value of the Guaranty,
without the written consent of each Lender, except to the extent the release of
any Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or

 

(ix)            release the Borrower (from its obligations as a Borrower or as a
Guarantor hereunder), without the written consent of each Lender;

 

and provided, further, that (A) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (B) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.

 



-71-

 

  

(b)            Notwithstanding anything to the contrary herein, (i) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender, or all
Lenders or each affected Lender under a Facility, may be effected with the
consent of the applicable Lenders other than Defaulting Lenders), except that
(A) the Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (B) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender, or all Lenders or
each affected Lender under a Facility, that by its terms affects any Defaulting
Lender disproportionately adversely relative to other affected Lenders shall
require the consent of such Defaulting Lender; (ii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein and (iii) the Required Lenders
shall determine whether or not to allow a Loan Party to use cash collateral in
the context of a bankruptcy or insolvency proceeding and such determination
shall be binding on all of the Lenders.

 

(c)            Notwithstanding anything to the contrary herein, this Agreement
may be amended and restated without the consent of any Lender (but with the
consent of the Borrower and the Administrative Agent) if, upon giving effect to
such amendment and restatement, such Lender shall no longer be a party to this
Agreement (as so amended and restated), the Commitments of such Lender shall
have terminated, such Lender shall have no other commitment or other obligation
hereunder and shall have been paid in full all principal, interest and other
amounts owing to it or accrued for its account under this Agreement.

 

Notwithstanding any provision herein to the contrary, if the Administrative
Agent and the Borrower acting together identify any ambiguity, omission,
mistake, typographical error or other defect in any provision of this Agreement
or any other Loan Document (including the schedules and exhibits thereto), then
the Administrative Agent and the Borrower shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.

 

11.02            Notices; Effectiveness; Electronic Communications.

 

(a)            Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax
transmission or e-mail transmission as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)            if to the Borrower or any other Loan Party or the Administrative
Agent, to the address, fax number, e-mail address or telephone number specified
for such Person on Schedule 1.01(a); and

 



-72-

 

 



 

(ii)         if to any other Lender, to the address, fax number, e-mail address
or telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by (fax transmission or e-mail
transmission shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient)). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below shall be effective
as provided in such subsection (b).

 

(b)        Electronic Communications.

 

(i)          Notices and other communications to the Administrative Agent and
the Lenders, hereunder may be delivered or furnished by electronic communication
(including e-mail, FPML messaging, and Internet or intranet websites) pursuant
to an electronic communications agreement (or such other procedures approved by
the Administrative Agent in its sole discretion); provided that the foregoing
shall not apply to notices to any Lender, pursuant to Article II if such Lender,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article II by electronic communication. The Administrative Agent or
the Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

(ii)         Unless the Administrative Agent otherwise prescribes, (A) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgment from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (B) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that for both clauses (A) and (B), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

 

(c)         The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s, any Loan Party’s
or the Administrative Agent’s transmission of Borrower Materials or notices
through the Platform, any other electronic platform or electronic messaging
service, or through the Internet.

 



-73-

 

 



 

(d)         Change of Address, Etc. Each of the Borrower and the Administrative
Agent, may change its address, fax number or telephone number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, fax number or telephone number
or e-mail address for notices and other communications hereunder by notice to
the Borrower and the Administrative Agent. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and e-mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one (1) individual at
or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States federal or state securities laws.

 

(e)         Reliance by Administrative Agent and Lenders. The Administrative
Agent, and the Lenders shall be entitled to rely and act upon any notices
(including, without limitation, telephonic or electronic notices, Loan Notices,
and Notice of Loan Prepayment) purportedly given by or on behalf of any Loan
Party even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of a Loan Party. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

11.03    No Waiver; Cumulative Remedies; Enforcement.

 

(a)         No failure by any Lender or the Administrative Agent to exercise,
and no delay by any such Person in exercising, any right, remedy, power or
privilege hereunder or under any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

(b)         Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the authority to enforce rights and remedies hereunder and
under the other Loan Documents against the Loan Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of
Section 2.13), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 



-74-

 

 

11.04     Expenses; Indemnity; Damage Waiver.

 

(a)         Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including, but not limited to, (A) the reasonable fees, charges and
disbursements of (x) one counsel for the Administrative Agent and its Affiliates
and (y) one counsel for the Lenders and their respective Affiliates, taken as a
whole, and, if necessary, one local counsel for the Administrative Agent, the
Lenders and their respective Affiliates in each relevant jurisdiction and
(B) due diligence expenses), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender (including the fees, charges and disbursements of one counsel
for the Administrative Agent and one counsel for the Lenders if not the
Administrative Agent or a Lender, taken as a whole, and, if necessary, one local
counsel for the Administrative Agent and the Lenders in each relevant
jurisdiction), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section 11.04, or (B) in connection with Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.

 

(b)         Indemnification by the Loan Parties. The Loan Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of one counsel for all Indemnitees
and one local counsel for all Indemnitees in each relevant jurisdiction, unless
a conflict of interest exists with respect to any Indemnitee in which case such
Indemnitee may be reimbursed for the reasonable fees, charges and disbursements
of its own counsel), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower or any other Loan Party)
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or the use or
proposed use of the proceeds therefrom, or (iii) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or any of the Borrower’s or
such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee (or its officers,
directors, employees or agents) or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
Without limiting the provisions of Section 3.01(c), this Section 11.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

 



-75-

 

 



(c)         Reimbursement by Lenders. To the extent that the Loan Parties for
any reason fail to indefeasibly pay any amount required under
clauses (a) or (b) of this Section 11.04 to be paid by it to the Administrative
Agent (or any sub-agent thereof) or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each Lender’s share of the Total Credit
Exposure at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought), provided, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent). The obligations of the Lenders under this clause (c) are
subject to the provisions of Section 2.12(e).

 

(d)         Waiver of Consequential Damages, Etc. To the fullest extent
permitted by Applicable Law, no Loan Party shall assert, and each Loan Party
hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence, willful misconduct or material
breach of this Agreement or any Loan Document of or by such Indemnitee (or its
officers, directors, employees or agents) as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

 

(e)         Payments. All amounts due under this Section shall be payable not
later than ten (10) Business Days after demand therefor.

 

(f)          Survival. The agreements in this Section 11.04 and the indemnity
provisions of Section 11.02(e) shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

11.05     Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, or any Lender, or the Administrative Agent, or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 



-76-

 

 



11.06    Successors and Assigns.

 

(a)        Successors and Assigns Generally. The provisions of this Agreement
and the other Loan Documents shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns
permitted hereby, except neither the Borrower nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
Section 11.06(b), (ii) by way of participation in accordance with the provisions
of Section 11.06(d), or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 11.06(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 11.06(d) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)         Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment(s) and the Loans at the time owing to it); provided that (in each
case with respect to any Facility) any such assignment shall be subject to the
following conditions:

 

(i)            Minimum Amounts.

 

(A)        in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans at the time
owing to it (in each case with respect to any Facility) or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
assignments) that equal at least the amount specified in clause (b)(i)(B) of
this Section 11.06 in the aggregate or in the case of an assignment to a Lender,
an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

(B)        in any case not described in clause (b)(i)(A) of this Section 11.06,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Facility, unless each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 



-77-

 

 

(ii)         Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Commitment assigned.

 

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by clause (b)(i)(B) of this Section 11.06 and, in
addition:

 



(A)        the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default specified
in Sections 8.01(a) or 8.01(f) has occurred and is continuing at the time of
such assignment or (2) such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof; and

 

(B)        the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Revolving Commitment if such assignment is to a Person that is not a
Lender with a Commitment in respect of the applicable Facility, an Affiliate of
such Lender or an Approved Fund with respect to such Lender.

 

(iv)         Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)          No Assignment to Certain Persons. No such assignment shall be made
(A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated by or for the primary
benefit of one or more natural Persons).

 

(vi)        Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or sub-participations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (B) acquire (and fund as appropriate) its full pro rata share of all Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this clause (b)(vi), then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.

 



-78-

 

 

(vii)       Subject to acceptance and recording thereof by the Administrative
Agent pursuant to Section 11.06(c), from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this clause (b) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.06(d).

 



(c)         Register. The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrower (and such agency being solely for Tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and interest
amounts) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Borrower and any Lender
(with respect to such Lender’s interest only), at any reasonable time and from
time to time upon reasonable prior notice.

 

(d)         Participations.

 

(i)          Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person, or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of one or more natural
Persons, a Defaulting Lender or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.04(c) without regard to the existence of any participations.

 



-79-

 

 

(ii)         Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(e) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section 11.06; provided that such
Participant (A) shall be subject to the provisions of Sections 3.06 and 11.13 as
if it were an assignee under clause (b) of this Section 11.06 and (B) shall not
be entitled to receive any greater payment under Sections 3.01 or 3.04, with
respect to any participation, than the Lender from whom it acquired the
applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.15 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and interest amounts) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103–1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 



(e)         Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note or Notes, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 



-80-

 

 

11.07    Treatment of Certain Information; Confidentiality.

 

(a)         Treatment of Certain Information. Each of the Administrative Agent
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to its Affiliates,
its auditors and its Related Parties on a need-to-know basis (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) (in which case the disclosing party
agrees, to the extent practicable and permitted by Applicable Law (including
laws relating to disclosures to banking examiners or regulatory authorities), to
notify the Borrower promptly prior to such disclosure), (iii) to the extent
required by Applicable Laws or regulations or by any subpoena or similar legal
process, (iv) to any other party hereto, (v) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section 11.07, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or
(B) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder or
prospective assignee or Participant, in reliance on this clause (vi), (vii) on a
confidential basis to (A) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder or
(B) the provider of any Platform or other electronic delivery service used by
the Administrative Agent, to deliver Borrower Materials or notices to the
Lenders or (viii) the CUSIP Service Bureau or any similar agency in connection
with the application, issuance, publishing and monitoring of CUSIP numbers or
other market identifiers with respect to the credit facilities provided
hereunder, or (ix) with the consent of the Borrower or to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 11.07, (xi) becomes available to the Administrative Agent, any
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower or (xii) is independently discovered or developed
by a party hereto without utilizing any Information received from the Borrower
or violating the terms of this Section 11.07. For purposes of this
Section 11.07, “Information” means all information received from the Borrower or
any Subsidiary relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary, provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section 11.07 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents
and the Commitments.

 



(b)         Non-Public Information. Each of the Administrative Agent and the
Lenders acknowledges that (i) the Information may include material non-public
information concerning a Loan Party or a Subsidiary, as the case may be, (ii) it
has developed compliance procedures regarding the use of material non-public
information and (iii) it will handle such material non-public information in
accordance with Applicable Law, including United States federal and state
securities Laws.

 

(c)         Press Releases. The Loan Parties and their Affiliates agree that
they will not in the future issue any press releases or other public disclosure
using the name of the Administrative Agent or any Lender or their respective
Affiliates or referring to this Agreement or any of the Loan Documents without
the prior written consent of the Administrative Agent, unless (and only to the
extent that) the Loan Parties or such Affiliate is required to do so under law
and then, in any event the Loan Parties or such Affiliate will consult with such
Person before issuing such press release or other public disclosure.

 

(d)         Customary Advertising Material. Neither the Administrative Agent nor
any Lender shall publish any advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
the Loan Parties without the prior written consent of the Borrower (such consent
not to be unreasonably withheld or delayed).

 



-81-

 

 

11.08    Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, after obtaining the prior written consent of the Required Lenders
to the fullest extent permitted by Applicable Law to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender or any such Affiliate to or for the credit or
the account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or such Affiliates,
irrespective of whether or not such Lender or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured,
secured or unsecured, or are owed to a branch, office or Affiliate of such
Lender different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (a) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.13 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (b) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section 11.08 are in addition to other
rights and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have under Applicable Law. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 



11.09     Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by Applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

11.10    Counterparts; Integration; Effectiveness.

 

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement or any other Loan Document, or
any certificate delivered thereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement or such Loan Document or certificate. Without
limiting the foregoing, to the extent a manually executed counterpart is not
specifically required to be delivered under the terms of any Loan Document, upon
the request of any party, such fax transmission or e-mail transmission shall be
promptly followed by such manually executed counterpart.

 



-82-

 

 

11.11    Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

 

11.12    Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.

 

11.13    Replacement of Lender.

 

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting Lender
or if any other circumstance exists hereunder that gives the Borrower the right
to replace a Lender as a party hereto, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

 

(a)         the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.06(b);

 

(b)         such Lender shall have received payment of an amount equal to 100%
of the outstanding principal of its Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 3.05) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 



-83-

 

 

(c)         in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)         such assignment does not conflict with Applicable Laws; and

 

(e)         in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

The Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 



Each party hereto agrees that (i) an assignment required pursuant to this
Section 11.13 may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee and (ii) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to an be bound
by the terms thereof; provided, that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided further that any such documents shall be without
recourse to or warranty by the parties thereto.

 

Notwithstanding anything in this Section 11.13 to the contrary, the Lender that
acts as the Administrative Agent may not be replaced hereunder except in
accordance with the terms of Section 9.06.

 

11.14    Governing Law; Jurisdiction; Etc.

 

(a)         GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT,
AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.

 

(b)         SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF ILLINOIS SITTING IN
COOK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF
ILLINOIS, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH ILLINOIS STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 



-84-

 

 

(c)         WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 



(d)        SERVICE OF PROCESS. EACH PARTY HERETO (OTHER THAN SPECIFIED LOAN
PARTIES) IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR
NOTICES IN SECTION 11.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)        SERVICE OF PROCESS (LOAN PARTIES). WITHOUT PREJUDICE TO ANY OTHER
MODE OF SERVICE ALLOWED UNDER ANY RELEVANT LAW, THE LOAN PARIES: (i) IRREVOCABLY
APPOINTS THE BORROWER AS ITS AGENT FOR SERVICE OF PROCESS IN RELATION TO ANY
PROCEEDINGS BEFORE THE COURTS OF THE STATE OF ILLINOIS IN CONNECTION WITH ANY
LOAN DOCUMENT AND (ii) AGREES THAT FAILURE BY A PROCESS AGENT TO NOTIFY THE LOAN
PARTIES OTHER THAN THE BORROWER OF THE PROCESS WILL NOT INVALIDATE THE
PROCEEDINGS CONCERNED. THE LOAN PARTIES EXPRESSLY AGREE AND CONSENT TO THE
PROVISIONS OF THIS SECTION 11.14(E).

 

11.15    Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 



-85-

 

 

11.16    Subordination.

 

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Guaranteed Parties or resulting from such Subordinating Loan Party’s performance
under this Guaranty, to the indefeasible payment in full in cash of all
Obligations. If the Guaranteed Parties so request, any such obligation or
indebtedness of any such other Loan Party to the Subordinating Loan Party shall
be enforced and performance received by the Subordinating Loan Party as trustee
for the Guaranteed Parties and the proceeds thereof shall be paid over to the
Guaranteed Parties on account of the Obligations, but without reducing or
affecting in any manner the liability of the Subordinating Loan Party under this
Agreement. Without limitation of the foregoing, so long as no Default has
occurred and is continuing, the Loan Parties may make and receive payments with
respect to Intercompany Debt; provided, that in the event that any Loan Party
receives any payment of any Intercompany Debt at a time when such payment is
prohibited by this Section, such payment shall be held by such Loan Party, in
trust for the benefit of, and shall be paid forthwith over and delivered, upon
written request, to the Administrative Agent.

 

11.17    No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Arrangers and the Lenders and their respective
Affiliates are arm’s-length commercial transactions between the Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders and their respective
Affiliates, on the other hand, (ii) each of the Borrower, and the other Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) the Borrower and each other Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) the Administrative Agent, each Arranger and each Lender and
each of their respective Affiliates each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary,
for the Borrower, any other Loan Party or any of their respective Affiliates, or
any other Person and (ii) neither the Administrative Agent, any Arranger, nor
any Lender nor any of their respective Affiliates has any obligation to the
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c) the
Administrative Agent, the Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent, any Arranger,
nor any Lender nor any of their respective Affiliates has any obligation to
disclose any of such interests to the Borrower, any other Loan Party or any of
their respective Affiliates. To the fullest extent permitted by law, each of the
Borrower, and each other Loan Party hereby waives and releases any claims that
it may have against the Administrative Agent, the Arrangers, the Lenders and
their respective Affiliates with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transactions
contemplated hereby.

 



-86-

 

 

11.18    Electronic Execution; Electronic Records.

 

(a)         The words “delivery,” “execute,” “execution,” “signed,” “signature,”
and words of like import in any Loan Document or any other document executed in
connection herewith shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary, the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided, further, without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.

 

(b)         The Borrower hereby acknowledges the receipt of a copy of this
Agreement and all other Loan Documents. The Administrative Agent and each Lender
may, on behalf of the Borrower, create a microfilm or optical disk or other
electronic image of this Agreement and any or all of the other Loan Documents.
The Administrative Agent and each Lender may store the electronic image of this
Agreement and the other Loan Documents in its electronic form and then destroy
the paper original as part of the Administrative Agent’s and each Lender’s
normal business practices, with the electronic image deemed to be an original
and of the same legal effect, validity and enforceability as the paper
originals.

 



11.19    USA PATRIOT Act Notice.

 

Each Lender that is subject to the Patriot Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower and the
other Loan Parties that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107–56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower and each other Loan Party, which information includes the name and
address of the Borrower and each other Loan Party and other information that
will allow such Lender or the Administrative Agent, as applicable, to identify
the Borrower and each other Loan Party in accordance with the Patriot Act. The
Borrower and each other Loan Party shall, promptly following a request by the
Administrative Agent or any Lender, provide all such other documentation and
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

 

11.20    Acknowledgment and Consent to Bail-In of Affected Financial
Institutions.

 

Solely to the extent any Lender that is an Affected Financial Institution is a
party to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
Powers of an the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)         the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender that is an Affected Financial Institution;
and

 

(b)         the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 



-87-

 

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any applicable Resolution
Authority.

 

11.21    Acknowledgment Regarding Any Supported QFCs.

 

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States): In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 



-88-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER: MORNINGSTAR, INC.           By: /s/ Jason Dubinsky   Name: Jason
Dubinsky   Title: Chief Financial Officer

 

[Signature Page to Credit Agreement]

 





 

 

GUARANTORS: MORNINGSTAR INVESTMENT MANAGEMENT LLC           By: /s/ Daniel
Needham   Name: Daniel Needham   Title: President           MORNINGSTAR RESEARCH
SERVICES LLC           By: /s/ Haywood Kelly   Name: Haywood Kelly   Title:
President           MORNINGSTAR RATINGS HOLDING CORP.           By: /s/ Patrick
J. Maloney   Name: Patrick J. Maloney   Title: Vice President, General Counsel
and Secretary

 

[Signature Page to Credit Agreement]

 





 



 



  BANK OF AMERICA, N.A.,   as Administrative Agent       By: /s/ Angela Larkin  
Name: Angela Larkin   Title: Vice President

 

[Signature Page to Credit Agreement]

 





 





 



  BANK OF AMERICA, N.A.,   as a Lender           By: /s/ Michael J. Haas   Name:
Michael J. Haas   Title: Sr. Vice President

 

[Signature Page to Credit Agreement]

 





 



 



  JPMORGAN CHASE BANK, N.A.,   as a Lender           By: /s/ Ryan Zimmerman  
Name: Ryan Zimmerman   Title: Vice President

 

[Signature Page to Credit Agreement]

 





 